



Exhibit 10.39








SECOND AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF OCTOBER 27, 2017


AMONG UNIVERSAL ELECTRONICS INC.
THE LENDERS,






U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT, SOLE LEAD ARRANGER AND SOLE BOOK RUNNER






--------------------------------------------------------------------------------





Table of Contents




Page


ARTICLE I DEFINITIONS    1
1.1.
Definitions
..........................................................................................................1

1.2.
Loan Classes
....................................................................................................
    24

1.3.
Computation of Time Periods
...........................................................................24

1.4.
Other Definitional Terms
..................................................................................24

ARTICLE II THE CREDITS      25
2.1.
Revolving Loan Commitment
.........................................................................25

2.2.
Determination of Amounts; Required Payments; Termination
........................25

2.3.
Ratable Loans; Types of Advances
...................................................................    25

2.4.
Swing Line Loans
.............................................................................................25

2.5.
Other Fees
.........................................................................................................    27

2.6.
Minimum Amount of Each Eurocurrency Advance
........................................27

2.7.
Optional Principal Payments
............................................................................27

2.8.
Method of Selecting Types and Interest Periods for New Revolving

Advances
..........................................................................................................27
2.9.
Conversion and Continuation of Outstanding Advances; Maximum

Number of Interest Periods
..............................................................................28
2.10.
Interest Rates
....................................................................................................29

2.11.
Rates Applicable After Event of Default
..........................................................29

2.12.
Method of Payment
..........................................................................................29

2.13.
Noteless Agreement; Evidence of Indebtedness
..............................................30

2.14.
Telephonic Notices
...........................................................................................31

2.15.
Interest Payment Dates; Interest and Fee Basis
................................................31

2.16.
Notification of Advances, Interest Rates, Prepayments and Revolving

Commitment Reductions
.................................................................................31
2.17.
Lending Installations
.......................................................................................32

2.18.
Non-Receipt of Funds by the Administrative Agent
.......................................32

2.19.
Facility LCs
.....................................................................................................32

2.20.
Replacement of Lender
...................................................................................36

2.21.
Limitation of Interest
.......................................................................................37

2.22.
Defaulting Lenders
..........................................................................................38

2.23.
Judgment Currency
..........................................................................................42

ARTICLE III YIELD PROTECTION; TAXES     42
3.1.
Yield Protection
...............................................................................................42

3.2.
Changes in Capital Adequacy Regulations
......................................................43

3.3.
Availability of Types of Advances; Adequacy of Interest Rate
.......................43

3.4.
Funding Indemnification
.................................................................................44

3.5.
Taxes
................................................................................................................44





--------------------------------------------------------------------------------




i
3.6.
Selection of Lending Installation; Mitigation Obligations; Lender

Statements; Survival of
Indemnity...................................................................48
ARTICLE IV CONDITIONS PRECEDENT    48
4.1.
Initial Credit Extension
....................................................................................48

4.2.
Each Credit Extension
......................................................................................49

ARTICLE V REPRESENTATIONS AND WARRANTIES    50
5.1.
Existence and Standing
....................................................................................51

5.2.
Authorization and
Validity................................................................................51

5.3.
No Conflict; No
Default...................................................................................51

5.4.
Government
Consent.............................................................................................................51

5.5.
Financial Statements and
Condition.................................................................52

5.6.
Material Adverse
Change.................................................................................52

5.7.
Taxes.................................................................................................................52

5.8.
Litigation and Contingent
Obligations.............................................................52

5.9.
ERISA...............................................................................................................52

5.10.
Regulation
U.....................................................................................................53

5.11.
Compliance With
Laws.....................................................................................53

5.12.
Ownership of
Properties...................................................................................53

5.13.
Trademarks;
Patents..........................................................................................53

5.14.
Burdensome
Restrictions..................................................................................53

5.15.
Plan Assets; Prohibited
Transactions................................................................53

5.16.
Environmental
Matters.....................................................................................54

5.17.
Investment Company
Act.................................................................................54

5.18.
Insurance..........................................................................................................54

5.19.
Solvency...........................................................................................................54

5.20.
No
Default........................................................................................................55

5.21.
Anti-Corruption Laws;
Sanctions.....................................................................55

5.22.
EEA Financial
Institution.................................................................................55

5.23.
Full
Disclosure..................................................................................................55

5.24.
Subsidiaries.......................................................................................................55

ARTICLE VI COVENANTS    56
6.1.
Financial
Reporting..........................................................................................56

6.2.
Use of
Proceeds................................................................................................57

6.3.
Notice of Material
Events.................................................................................58

6.4.
Conduct of
Business.........................................................................................58

6.5.
Taxes................................................................................................................59

6.6.
Insurance..........................................................................................................59

6.7.
Compliance with Laws and Material Contractual
Obligations........................59

6.8.
Maintenance of
Properties................................................................................59

6.9.
Books and Records;
Inspection........................................................................60





--------------------------------------------------------------------------------




6.10.
Payment of
Obligations....................................................................................60

6.11.
Indebtedness.....................................................................................................60

6.12.
Merger...............................................................................................................61

6.13.
Sale of Assets
...................................................................................................61

6.14.
Investments
......................................................................................................61

6.15.
Acquisitions
.....................................................................................................62

6.16.
Liens
................................................................................................................62

6.17.
Transactions with Affiliates
.............................................................................63

6.18.
Rate Protection and Foreign Currency Hedging Agreements
.........................63

6.19.
Restricted Payments
........................................................................................63

6.20.
Restrictive Agreements
...................................................................................63

6.21.
Financial Covenants
........................................................................................64

6.22.
Material Domestic Subsidiaries
......................................................................64

6.23.
Further Assurances
..........................................................................................64

6.24.
Anti-Money Laundering Compliance
.............................................................64

6.25.
Deposit Accounts
............................................................................................65

6.26.
Existence
.........................................................................................................65

6.27.
Additional Restricted Subsidiaries
..................................................................65

ARTICLE VII DEFAULTS     65
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES     68
8.1.
Acceleration; Remedies
...................................................................................68

8.2.
Application of Funds
.......................................................................................69

8.3.
Amendments
....................................................................................................70

8.4.
Preservation of Rights
......................................................................................71

ARTICLE IX GENERAL PROVISIONS     71
9.1.
Survival of Representations
.............................................................................71

9.2.
Governmental
Regulation.................................................................................71

9.3.
Headings
..........................................................................................................72

9.4.
Entire
Agreement..............................................................................................72

9.5.
Several Obligations; Benefits of this Agreement
.............................................72

9.6.
Expenses; Indemnification
...............................................................................72

9.7.
Numbers of
Documents.....................................................................................73

9.8.
Accounting........................................................................................................73

9.9.
Severability of Provisions
................................................................................74

9.10.
Nonliability of Lenders
....................................................................................74

9.11.
Confidentiality
.................................................................................................74

9.12.
Non-reliance.....................................................................................................75

9.13.
Disclosure
........................................................................................................75

9.14.
USA PATRIOT ACT NOTIFICATION
...........................................................75

9.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
......................................................................................................75

ARTICLE X THE ADMINISTRATIVE AGENT     76




--------------------------------------------------------------------------------




10.1.
Appointment; Nature of Relationship
.............................................................76

10.2.
Powers
.............................................................................................................77

10.3.
General
Immunity.............................................................................................77

10.4.
No Responsibility for Loans, Recitals, etc
......................................................77

10.5.
Action on Instructions of Lenders
...................................................................77

10.6.
Employment of Administrative Agents and Counsel
......................................77

10.7.
Reliance on Documents;
Counsel....................................................................78

10.8.
Administrative Agent’s Reimbursement and Indemnification
........................78

10.9.
Notice of Event of Default
..............................................................................78

10.10.
Rights as a
Lender............................................................................................79

10.11.
Lender Credit Decision, Legal Representation
...............................................79

10.12.
Successor Administrative
Agent......................................................................79

10.13.
Administrative Agent
Fees...............................................................................79

10.14.
Delegation to Affiliates
...................................................................................80

10.15.
Execution of Collateral Documents
................................................................80

10.16.
Collateral Releases and Subordination
...........................................................80

10.17.
No Advisory or Fiduciary Responsibility
.......................................................81

ARTICLE XI SETOFF; RATABLE PAYMENTS     81
11.1.
Setoff
...............................................................................................................81

11.2.
Ratable Payments
............................................................................................82

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS     82
12.1.
Successors and Assigns
...................................................................................82

12.2.
Participations
...................................................................................................83

12.3.
Assignments
....................................................................................................84

ARTICLE XIII NOTICES     86
13.1.    Notices; Effectiveness; Electronic Communication
........................................86
ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION;
ELECTRONIC RECORDS
87

14.1.
Counterparts; Effectiveness
.............................................................................87

14.2.
Electronic Execution of Assignments
..............................................................88

14.3.
Electronic Records
...........................................................................................88

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF
JURY TRIAL     88
15.1.
CHOICE OF LAW
..........................................................................................88

15.2.
CONSENT TO JURISDICTION
.................................................................88

15.3.
WAIVER OF JURY TRIAL
.........................................................................89

15.4.
Judicial Reference Agreement
.........................................................................89







--------------------------------------------------------------------------------





SCHEDULES
SCHEDULE 1 – Pricing Schedule SCHEDULE 2 – Revolving Commitments SCHEDULE 5.12 –
Properties SCHEDULE 5.24 – Subsidiaries SCHEDULE 6.11 – Indebtedness SCHEDULE
6.14 – Investments SCHEDULE 6.16 - Liens
EXHIBITS


EXHIBIT A – Form of Opinion


EXHIBIT B – Form of Compliance Certificate


EXHIBIT C – Form of Assignment and Assumption Agreement EXHIBIT D-1 – Form of
Borrowing Notice
EXHIBIT D-2 – Form of Conversion/Continuation Notice EXHIBIT E – Form of Note
EXHIBIT F – List of Closing Documents




6



--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This Second Amended and Restated Credit Agreement (this “Agreement”), dated as
of October 27, 2017, is by and among Universal Electronics Inc., a corporation
organized under the laws of the State of Delaware, the Lenders from time to time
party hereto, and U.S. Bank National Association, a national banking
association, as Administrative Agent, Sole Lead Arranger and Sole Book Runner.


A.The Borrower and U.S. Bank National Association have entered into an Amended
and Restated Credit Agreement dated as of October 2, 2012, as amended by the
First Amendment to Amended and Restated Credit Agreement dated as of October 9,
2014, the Second Amendment to Amended and Restated Credit Agreement dated as of
September 3, 2015, the Third Amendment to Amended and Restated Credit Agreement
dated as of November 10, 2015, the Fourth Amendment to Amended and Restated
Credit Agreement dated as of February 3, 2016, the Fifth Amendment to Amended
and Restated Credit Agreement dated as of September 19, 2016, the Sixth
Amendment to Amended and Restated Credit Agreement dated as of January 18, 2017,
the Seventh Amendment to Amended and Restated Credit Agreement dated as of April
14, 2017, the Eighth Amendment to Amended and Restated Credit Agreement dated as
of May 5, 2017 and the Ninth Amendment to Amended and Restated Credit Agreement
dated as of June 20, 2017 (collectively, as amended, restated, supplemented, or
otherwise modified prior to the date hereof, the “Prior Credit Agreement”).


B.The Borrower and U.S. Bank National Association have agreed to amend and
restate the Prior Credit Agreement in its entirety with this Agreement on the
terms and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises herein set forth and for
other good and valuable consideration, the he parties hereto agree as follows:





ARTICLE I
DEFINITIONS


1.1.    Definitions.


As used in this Agreement:


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going-concern business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only


1



--------------------------------------------------------------------------------




by reason of the happening of a contingency) or a majority (by percentage or
voting power) of the outstanding ownership interests of a partnership or limited
liability company.


“Administrative Agent” means U.S. Bank in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.


“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurocurrency Loans, for the same Interest Period. The term “Advance” shall
include Swing Line Loans unless otherwise expressly provided.


“Affected Lender” is defined in Section 2.20.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, including,
without limitation, such Person’s Subsidiaries. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of Equity Interests of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of Equity
Interests, by contract or otherwise.


“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all the Lenders.


“Aggregate Revolving Exposure” means, at any time, the aggregate of the
Revolving Exposure of all the Lenders.


“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended or modified and in effect from time to time.


“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) 0.0%, (ii) the Prime Rate for such day, (iii) the sum of the
Federal Funds Effective Rate for such day plus 0.50% per annum and (iv) the
Eurocurrency Rate (without giving effect to the Applicable Margin) for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for Dollars plus 1.00%, provided that, for
the avoidance of doubt, the Eurocurrency Rate for any day shall be based on the
rate reported by the applicable financial information service at approximately
11:00 a.m. London time on such day.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule attached hereto as
Schedule 1.




2



--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.



“Arranger” means U.S. Bank, and its successors, in its capacity as Sole Lead
Arranger and Sole Book Runner.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Authorized Officer” means either the Chief Executive Officer or Chief Financial
Officer of the Borrower, acting singly.


“Available Aggregate Revolving Commitment” means, at any time, the Revolving
Commitments then in effect minus the Revolving Exposures at such time.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) the Applicable Margin, in each case changing when
and as the Alternate Base Rate changes.


“Base Rate Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the Base Rate.


“Base Rate Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the Base Rate.


“Borrower” means Universal Electronics Inc., a corporation organized under the
laws of the state of Delaware, and its successors and assigns.


“Borrowing Date” means a date on which an Advance is made or a Facility LC is
issued hereunder.


“Borrowing Notice” is defined in Section 2.8.


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City, New York and London, England
for the conduct of substantially all of their commercial lending activities,
interbank wire transfers can be made on the Fedwire system and dealings in
Dollars are carried on in the London interbank market and (ii) for all other
purposes, a


3



--------------------------------------------------------------------------------




day (other than a Saturday or Sunday) on which banks generally are open in New
York City, New York for the conduct of substantially all of their commercial
lending activities and interbank wire transfers can be made on the Fedwire
system.



“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.


“Cash Collateralize” means to deposit in the Facility LC Collateral Account or
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of one or more of the LC Issuer or Lenders, as collateral for LC
Obligations or obligations of Lenders to fund participations in respect of LC
Obligations, cash or deposit account balances or, if the Administrative Agent
and the LC Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the LC Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, and (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $500,000,000; provided in each case that
the same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.


“Cash Management Services” means any banking services that are provided to the
Borrower or any Subsidiary by the Administrative Agent, the LC Issuer or any
other Lender or any Affiliate of any of the foregoing (at the time such banking
service is entered into), including without limitation: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) stored
value cards, (f) automated clearing house or wire transfer services, or
(g) treasury management, including controlled disbursement, consolidated
account, lockbox, overdraft, return items, sweep and interstate depository
network services.


“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the U.S. Securities and Exchange Commission under the Securities
Exchange Act of 1934) directly or indirectly of 30% or more of the outstanding
shares of voting stock of the Borrower on a fully diluted basis; or (ii) within
any twelve-month period, occupation of a majority of the seats (other than
vacant seats) on


4



--------------------------------------------------------------------------------




the board of directors of the Borrower by Persons who were neither (x) nominated
by the board of directors of the Borrower nor (y) appointed or approved by
directors so nominated.



“Change in Law” means the adoption of or change in any law, governmental or
quasi- governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) or in the interpretation,
promulgation, implementation or administration thereof by any Governmental or
quasi-Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, including, notwithstanding the
foregoing, all requests, rules, guidelines or directives (x) in connection with
the Dodd-Frank Wall Street Reform and Consumer Protection Act or (y) promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
financial regulatory authorities, in each case of clauses (x) and (y),
regardless of the date enacted, adopted, issued, promulgated or implemented, or
compliance by any Lender or applicable Lending Installation or the LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency.


“China Facility Divestment” means the sale by the Borrower or one of its
Subsidiaries of 100% of the capital stock of Gemstar Technology (China) Co. Ltd.
for consideration of at least
$45,000,000 on or before February 26, 2019.


“Code” means the Internal Revenue Code of 1986.


“Collateral” means any and all Property in which a security interest or Lien is
or is required to be granted to secure the Obligations, and any and all other
Property now existing or hereafter acquired that may be or become subject to a
security interest or Lien to secure the Obligations.


“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement and all other agreements, instruments and documents that are intended
to create, perfect or evidence Liens upon the Collateral as security for payment
of the Obligations, including without limitation, all other security agreements,
pledge agreements, financing statements, mortgages, assignments and deeds of
trust, whether heretofore, now, or hereafter executed by the Loan Parties or any
of their Subsidiaries and delivered to the Administrative Agent.


“Collateral Shortfall Amount” is defined in Section 8.1(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).
“Compliance Certificate” is defined in Section 6.1(e).


“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.


“Consolidated Cash Flow Leverage Ratio” means, at any time, the ratio of (i)
Consolidated Total Funded Debt, as of such date, to (ii) Consolidated EBITDA, as
measured for the period of four fiscal quarters most recently ended on or before
such date.




5



--------------------------------------------------------------------------------





“Consolidated EBITDA” means Consolidated Net Income plus, to the extent deducted
from revenues in determining Consolidated Net Income and without duplication,
(i) Consolidated Interest Expense, (ii) expense for taxes paid in cash or
accrued, (iii) depreciation, (iv) amortization, (v) extraordinary expenses,
charges or losses incurred other than in the ordinary course of business, (vi)
non-cash expenses related to stock based compensation, and (vii) one time
severance costs related to the Borrower’s facility in China during the
measurement period up to $10,000,000 in the aggregate, minus, to the extent
included in Consolidated Net Income, (1) extraordinary income or gains realized
other than in the ordinary course of business, income tax credits and refunds
(to the extent not netted from tax expense), and (3) any cash payments made
during such period in respect of items described in clauses (v) or (vi) above
subsequent to the fiscal quarter in which the relevant non-cash expenses,
charges or losses were incurred, all calculated for the Borrower and its
Subsidiaries on a consolidated basis.


“Consolidated Fixed Charge Coverage Ratio” means the ratio, determined as of the
end of each of its fiscal quarters, of (i) Consolidated EBITDA plus Consolidated
Rentals minus Consolidated Maintenance Capital Expenditures minus Restricted
Payments paid in cash and not financed with the proceeds of the Revolving Loans,
minus cash taxes to (ii) cash Consolidated Interest Expense, plus Consolidated
Rentals, plus scheduled principal payments with respect to Consolidated Funded
Indebtedness paid or payable in cash for such period, all calculated for the
Borrower and its Subsidiaries on a consolidated basis.


“Consolidated Funded Indebtedness” means at any time the aggregate amount of
Consolidated Indebtedness minus the undrawn face amount of commercial Letters of
Credit.


“Consolidated Indebtedness” means at any time the Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.


“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period. For the purposes of calculating Consolidated
Interest Expense for any reference period, (i) if at any time during such
reference period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated Interest Expense for such reference period shall
be reduced by an amount equal to the Consolidated Interest Expense (if positive)
attributable to the Property that is the subject of such Material Disposition
for such reference period, and (ii) if during such reference period the Borrower
or any Subsidiary shall have made a Material Acquisition, Consolidated Interest
Expense for such reference period shall be calculated after giving pro forma
effect thereto on a basis approved by the Administrative Agent in its reasonable
credit judgment as if such Material Acquisition occurred on the first day of
such reference period.


“Consolidated Liquidity” means, for any period of determination, the aggregate
consolidated amount for the Borrower and its Restricted Subsidiaries, without
duplication, of (a) cash and Cash Equivalent Investments, plus (b) the amount
available to be borrowed as Revolving Loans under this Agreement.




6



--------------------------------------------------------------------------------





“Consolidated Maintenance Capital Expenditures” means, for any period of
determination, on a consolidated basis and without duplication, 50% of the
consolidated equipment depreciation expense of the Borrower, determined in
accordance with GAAP.


“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.


“Consolidated Rentals” means, with reference to any period, the Rentals of the
Borrower and its Subsidiaries calculated on a consolidated basis for such
period.


“Consolidated Total Funded Debt” means, as of any date of determination, the
consolidated principal amount of (i) all Indebtedness of the Borrower and its
Subsidiaries described in clauses (a) through (g) of the definition of
“Indebtedness” and (ii) any Contingent Obligations of the Borrower and its
Subsidiaries related to clauses (a) through (g) of the definition of
“Indebtedness”.


“Constituent Documents” means, with respect to any Person, as applicable, such
Person’s certificate of incorporation, articles of incorporation, bylaws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person’s
existence, organization or management or concerning the disposition of Equity
Interests of such Person or voting rights among such Person’s owners.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership;
provided, that the term “Contingent Obligation” shall not include endorsements
for collection or deposit, in each case in the ordinary course of business.


“Conversion/Continuation Notice” is defined in Section 2.9.


“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means an event which but for the lapse of time or the giving of
notice, or both, would constitute an Event of Default.




7



--------------------------------------------------------------------------------




“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to
(i)
fund all or any portion of its Loans within two (2) Business Days after the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied or waived, or
(ii) pay to the Administrative Agent, the LC Issuer, the Swing Line Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Facility LCs or Swing Line Loans) within two
(2) Business Days after the date when due, (b) has notified the Borrower, the
Administrative Agent, the LC Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets (other than an Undisclosed Administration), including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to the Borrower,
the LC Issuer, the Swing Line Lender and each Lender.






“Deposits” is defined in Section 11.1.


“Dollar” and “$” means the lawful currency of the United States of America.


“Domestic Subsidiary” means a Subsidiary of the Borrower incorporated or
organized under the laws of the United States of America, any state thereof or
the District of Columbia.




8



--------------------------------------------------------------------------------




“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.



“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person except a natural Person (or holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person), the Borrower, any of the Borrower’s Affiliates or
Subsidiaries or any Defaulting Lender or any of its Subsidiaries, which has been
approved by (i) Administrative Agent, and (ii) unless an Event of Default has
occurred and is continuing, Borrower.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) personal injury or property damage relating
to the release or discharge of Hazardous Materials, (iii) emissions, discharges
or releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (iv) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof.


“Equity Interests” means all shares, interests or other equivalents, however
designated, of or in a corporation, limited liability company, or partnership,
whether or not voting, including but not limited to common stock, member
interests, partnership interests, warrants, preferred stock, convertible
debentures, and all agreements, instruments and documents convertible, in whole
or in part, into any one or more or all of the foregoing.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30- day notice period is waived); (b) the failure with
respect to any Plan to satisfy the “minimum funding


9



--------------------------------------------------------------------------------




standard” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of



an application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
the Borrower or any of its ERISA Affiliates of withdrawal liability under
Section 4201 of ERISA or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA.


“EU” means the European Union.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurocurrency Rate.


“Eurocurrency Base Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the greater of (a) zero percent (0.0%) and (b) the
applicable interest settlement rate for deposits in Dollars administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) appearing on the applicable Reuters Screen (or on any successor or
substitute page on such screen) as of 11:00 a.m. (London time) on the Quotation
Date for such Interest Period, and having a maturity equal to such Interest
Period, provided that, if the applicable Reuters Screen (or any successor or
substitute page) is not available to the Administrative Agent for any reason,
the applicable Eurocurrency Base Rate for the relevant Interest Period shall
instead be the applicable interest settlement rate for deposits in Dollars
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time) on the Quotation Date for such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
interest settlement rate administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) is available to
the Administrative Agent, the applicable Eurocurrency Base Rate for the relevant
Interest Period shall instead be the rate determined by the Administrative Agent
to be the rate at which U.S. Bank or one of its Affiliate banks offers to place
deposits in Dollars with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, in the approximate amount of U.S. Bank’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period.




9



--------------------------------------------------------------------------------




“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.11, bears interest at the applicable Eurocurrency Rate.



“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Base Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
plus (ii) the Applicable Margin.


“Event of Default” is defined in Article VII.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation with respect to a Lender-Provided Swap if, and only to the extent
that, all or a portion of the guarantee of such Guarantor of, or the grant by
such Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), including by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal.


“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation, the LC Issuer, and the Administrative Agent, (i) Taxes imposed on
its overall net income, franchise Taxes, gross receipts or revenue and branch
profits Taxes imposed on it, by the respective jurisdiction under the laws of
which such Lender, the LC Issuer or the Administrative Agent is incorporated or
is organized or is doing business or in which its principal executive office is
located or, in the case of a Lender, in which such Lender’s applicable Lending
Installation is located or is doing business, (ii) in the case of a Non-U.S.
Lender, any U.S. federal withholding Tax that is imposed on amounts payable to
such Non-U.S. Lender pursuant to the laws in effect at the time such Non-U.S.
Lender becomes a party to this Agreement or designates a new Lending
Installation, except in each case to the extent that, pursuant to Section
3.5(a), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Installation, or is attributable to
the Non-U.S. Lender’s failure to comply with Section 3.5(f), and (iii) any U.S.
federal withholding Taxes imposed by FATCA.


“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.


“Facility LC” is defined in Section 2.19(a)




10



--------------------------------------------------------------------------------




“Facility LC Application” is defined in Section 2.19(c). “Facility LC Collateral
Account” is defined in Section 2.19(k).
“Facility Termination Date” means November 1, 2019 or any earlier date on which
the Aggregate Revolving Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.


“Federal Funds Effective Rate” means, for any day, the greater of (a) zero
percent (0.0%) and (b) the rate per annum calculated by the Federal Reserve Bank
of New York based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the Federal Reserve Bank of New
York shall set forth on its public website from time to time) and published on
the next succeeding Business Day by the Federal Reserve Bank of New York as the
federal funds effective rate or, if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:00
a.m. (Central time) on such day on such transactions received by the
Administrative Agent from three (3) Federal funds brokers of recognized standing
selected by the Administrative Agent in its sole discretion.


“Fee Letter” is defined in Section 10.13.


“Foreign Currency Hedging Agreement” means Any foreign currency swap, exchange,
cap, collar, floor, forward, future or option agreement, or any other similar
hedging arrangement, between the Borrower or any Restricted Subsidiary, as the
case may be, and the Administrative Agent or any Lender, provided that such
agreements are entered into by such Person in the ordinary course of its
business and not for purposes of speculation.


“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction not located in the United States of America.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the LC Issuer, such Defaulting Lender’s ratable share of the LC
Obligations with respect to Facility LCs issued by the LC Issuer other than LC
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s ratable share of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.




11



--------------------------------------------------------------------------------




“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied in a manner consistent with that used in
preparing the financial statements referred to in Section 5.5, subject at all
times to Section 9.8.


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency,



authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervisory Practices or any
successor or similar authority to any of the foregoing).


“Guaranty” means any guaranty executed by a Loan Party in favor of the
Administrative Agent pursuant to Section 6.22, or otherwise.


“Guarantor” means any Loan Party that executes a guaranty in favor of the
Administrative Agent pursuant to Section 6.22, or otherwise.


“Hazardous Material” means any explosive or radioactive substances or wastes,
any hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and any other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or state law stated as a
rate per annum.


“Indebtedness” means, with respect to any Person at the time of any
determination, without duplication, all obligations of such Person that should
be classified upon the balance sheet of such Person as liabilities, but in any
event including: (a) all obligations of such Person for borrowed money
(including non-recourse obligations and the Obligations under this Agreement and
the other Loan Documents), (b) all obligations of such Person evidenced by
bonds, debentures, notes, or other similar instruments, (c) all obligations of
such Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person,
(e)all obligations of such Person issued or assumed as the deferred purchase
price of property or services (including any deferred or contingent
consideration payable in connection with Acquisitions), but excluding trade
payables incurred in the ordinary course of business that are not more than 120
days past due, (f) all obligations of others secured by any Lien on property
owned


12



--------------------------------------------------------------------------------




or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (g) all Capitalized Lease Obligations of such Person, (h) for
purposes of Section 6.11 only, all obligations of such Person in respect of
interest rate swap agreements, cap or collar agreements, interest rate futures
or option contracts, currency swap agreements, currency futures or option
agreements, and other similar contracts, (i) all obligations of such Person,
actual or contingent, as an account party in respect of letters of credit or
bankers’ acceptances, (j) all obligations of any partnership or joint venture as
to which such Person is or may become personally liable, (k) all obligations of
such Person under any Equity Interests issued by such Person, and (l) all
Contingent Obligations of such Person.



“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document,
other than Excluded Taxes and Other Taxes.


“Interest Differential” is defined in Section 3.4.


“Interest Period” means, with respect to a Eurocurrency Advance, a period of one
(1), three (3), six (6), or twelve (12) months (or such other period agreed upon
in writing by the Borrower and each Lender) commencing on a Business Day
selected by the Borrower pursuant to this Agreement and ending on the day which
corresponds numerically to such date one (1), three (3), six (6) or twelve (12)
months thereafter (or such other period agreed upon in writing by the Borrower
and each Lender), provided, that


(a)    any Interest Period that would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
succeeding Business Day falls in a new calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;


(b)    any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Facility Termination Date.
“Investment” of a Person means (a) any loan, advance (other than commission,
travel and
similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; (b) Equity Interests, bonds, mutual funds, notes,
debentures or other securities (including warrants or options to purchase
securities) owned by such Person; (c) any certificate of deposit owned by such
Person; and (d) structured notes, derivative financial instruments and other
similar instruments or contracts owned by such Person. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value
or write-ups, write-downs, or write-offs with respect to such Investment.


13



--------------------------------------------------------------------------------






“LC Fee” is defined in Section 2.19(d).


“LC Issuer” means U.S. Bank (or any subsidiary or affiliate of U.S. Bank
designated by
U.S. Bank) in its capacity as issuer of Facility LCs hereunder.


“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.


“LC Payment Date” is defined in Section 2.19(e).



“Lender-Provided Swap” means a Swap which is provided to the Borrower or any
Subsidiary by the Administrative Agent or any Lender to the extent that such
Swap is in existence on the Effective Date or the counterparty is the
Administrative Agent or a Lender at the time such Swap is entered into (whether
or not such Person ceases to be a Lender).


“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes U.S. Bank in its capacity as Swing Line
Lender.


“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof (in the case of the
Administrative Agent) or on its Administrative Questionnaire (in the case of a
Lender) or otherwise selected by such Lender or the Administrative Agent
pursuant to Section 2.17.


“Letter of Credit” means a letter of credit or similar instrument which is
issued upon the application of a Person or upon which a Person is an account
party or for which a Person is in any way liable.


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, encumbrance or other security agreement of any kind or nature
whatsoever (including, without limitation, the interest of a vendor or lessor
under any conditional sale, Capitalized Lease or other title retention
agreement).


“Loan” means a Revolving Loan or a Swing Line Loan.


“Loan Documents” means this Agreement, the Facility LC Applications, the
Collateral Documents, any guarantee, any Note or Notes executed by the Borrower
in connection with this Agreement and payable to a Lender, and any other
document or agreement, now or in the future, executed by the Borrower for the
benefit of the Administrative Agent or any Lender in connection with this
Agreement.


“Loan Party” or “Loan Parties” means, individually or collectively, the Borrower
and the Guarantors.


14



--------------------------------------------------------------------------------






“Material Acquisition” means any Permitted Acquisition that involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $10,000,000.


“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower or any Guarantor to perform its obligations
under the Loan Documents to which it is a party, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Administrative Agent, the LC Issuer or the Lenders under the Loan Documents.


“Material Disposition” means any sale, transfer or disposition of Property or
series of related sales, transfers, or dispositions of Property (other than
inventory in the ordinary course of business) that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of 5% of



the Borrower’s total consolidated assets; however, notwithstanding the
foregoing, “Material Disposition” shall not include the China Facility
Divestment.


“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four (4)
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 6.1, contributed greater than 5.0% of the
Borrower’s Consolidated EBITDA for such period or (ii) which had consolidated
assets greater than 5.0% of the Borrower’s total consolidated assets as of such
date; provided that, if at any time the aggregate amount contributed to the
Consolidated EBITDA by all Subsidiaries that are not Material Domestic
Subsidiaries exceeds 10.0% of the Borrower’s Consolidated EBITDA for any such
period, or the aggregate total consolidated assets of all Subsidiaries that are
not Material Domestic Subsidiaries exceeds 10.0% of the Borrower’s total
consolidated assets as of the end of any such fiscal quarter, the Borrower (or,
in the event the Borrower has failed to do so within ten (10) days, the
Administrative Agent) shall designate sufficient Subsidiaries as “Material
Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.


“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an outstanding principal amount of $1,000,000 or more in the aggregate (or the
equivalent thereof in any currency other than Dollars).


“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).


“Minimum Collateral Amount” means, with respect to a Defaulting Lender, at any
time,
(i)with respect to Cash Collateral consisting of cash or deposit account
balances, an amount equal to 105% of the Fronting Exposure of the LC Issuer with
respect to such Defaulting Lender for all Facility LCs issued and outstanding at
such time and (ii) otherwise, an amount determined by the Administrative Agent
and the LC Issuer in their sole discretion.




15



--------------------------------------------------------------------------------




“Modify” and “Modification” are defined in Section 2.19(a). “Moody’s” means
Moody’s Investors Service, Inc.
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrower or any ERISA Affiliate
is, or in the immediately preceding six years was, a party to which more than
one employer is obligated to make contributions.


“New York Banking Day” means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.



“Non-U.S. Lender” means a Lender that is not a United States person as defined
in Section 7701(a)(30) of the Code.


“Note” is defined in Section 2.13(d).


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Obligations, all obligations in connection with Cash
Management Services, all obligations in connection with Lender-Provided Swaps,
all accrued and unpaid fees, and all expenses, reimbursements, indemnities and
other obligations of the Borrower to the Lenders or to any Lender, the
Administrative Agent, the LC Issuer or any indemnified party arising under the
Loan Documents (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding); provided, that “Obligations”
shall exclude all Excluded Swap Obligations.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.


“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.


“Operating Lease Obligations” means, as at any date of determination, the amount
obtained by aggregating the present values, determined in the case of each
particular Operating Lease by applying a discount rate (which discount rate
shall equal the discount rate which would be applied under GAAP if such
Operating Lease were a Capitalized Lease) from the date on which each fixed
lease payment is due under such Operating Lease to such date of determination,
of all fixed lease payments due under all Operating Leases of the Borrower and
its Subsidiaries.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes (other than Excluded Taxes) that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.


16



--------------------------------------------------------------------------------






“Participant” is defined in Section 12.2(a). “Participant Register” is defined
in Section 12.2(c).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


“Payment Date” means the first day of each January, April, July and October,
provided, that if such day is not a Business Day, the Payment Date shall be the
immediately succeeding Business Day.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.



“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries, provided that, (a) as of the date of the consummation of such
Acquisition, no Default or Event of Default shall have occurred and be
continuing or would result after giving effect to such Acquisition, and the
representation and warranty contained in Section 5.10 shall be true both before
and after giving effect to such Acquisition, (b) such Acquisition is consummated
on a non-hostile basis pursuant to a negotiated acquisition agreement that has
been (if required by the governing documents of the seller or entity to be
acquired) approved by the board of directors or other applicable governing body
of the seller or entity to be acquired, and no material challenge to such
Acquisition (excluding the exercise of appraisal rights) shall be pending or
threatened by any shareholder or director of the seller or entity to be
acquired, (c) the business to be acquired in such Acquisition is in the same
line of business as the Borrower’s or a line of business incidental thereto, (d)
as of the date of the consummation of such Acquisition, all material approvals
required in connection therewith shall have been obtained, (e) the Borrower
shall have furnished to the Administrative Agent a certificate demonstrating in
reasonable detail, assuming the Acquisition was made as of the date of the most
recent Compliance Certificate delivered to the Administrative Agent, that (A)
the Borrower would be in compliance at all times with all the terms, provisions,
covenants and conditions contained in this Agreement and the other Loan
Documents, which such other supporting documents and information as the
Administrative Agent may reasonably require and (B) the Borrower’s pro forma
compliance with Section 6.21(b) concerning the Consolidated Cash Flow Leverage
Ratio is 0.25 less than the ratio required under 6.21(b), (f) after giving
effect to such Acquisition, the business to be acquired in such Acquisition
Target shall be owned directly by the Borrower or shall become a wholly- owned
Subsidiary, directly or indirectly, of the Borrower and, to the extent required
under Section 6.27, becomes a Restricted Subsidiary and (g) after giving effect
to the Acquisition, Consolidated Liquidity shall be greater than or equal to
$10,000,000.


“Permitted Liens” means the Liens permitted pursuant to Section 6.16.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.




17



--------------------------------------------------------------------------------




“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
or Section 302 of ERISA as to which the Borrower or any ERISA Affiliate may have
any liability.


“Pledge Agreement” means that certain Pledge Agreement dated as of November 1,
2010 dated as of November 1, 2010, given by the UEI Hong Kong Private Limited, a
company organized under the laws of Hong Kong, as pledgor, and Enson Assets
Limited, a company organized under the laws of the British Virgin Islands, as
issuer, in favor of the Administrative Agent, as the same may be amended,
restated, or otherwise modified from time to time, including that certain
amendment dated as of the date hereof.


“Pricing Schedule” means the Schedule 1 attached hereto identified as Pricing
Schedule.



“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by U.S. Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.


“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Revolving Commitment and the denominator
of which is the Aggregate Revolving Commitment, provided, however, if all of the
Revolving Commitments are terminated pursuant to the terms of this Agreement,
then “Pro Rata Share” means the percentage obtained by dividing (a) such
Lender’s Revolving Exposure at such time by (b) the Aggregate Revolving Exposure
at such time; and provided, further, that when a Defaulting Lender shall exist,
“Pro Rata Share” shall mean the percentage of the Aggregate Revolving Commitment
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Lender’s Revolving Commitment (except that no Lender is required to fund or
participate in Revolving Loans, Swing Line Loans or Facility LCs to the extent
that, after giving effect thereto, the aggregate amount of its outstanding
Revolving Loans and funded or unfunded participations in Swing Line Loans and
Facility LCs would exceed the amount of its Revolving Commitment (determined as
though no Defaulting Lender existed)).


“Purchasers” is defined in Section 12.3(a).


“Quotation Date” means, in relation to any Interest Period for which an interest
rate is to be determined, two (2) Business Days before the first day of that
period.


“Rate Protection Agreement” means any interest rate swap, cap, or option
agreement, or other agreement pursuant to which the Borrower hedges interest
rate risk with respect to a portion of the Obligations, entered into by the
Borrower with the Administrative Agent, any Lender or any Affiliate of the
Administrative Agent or any Lender.


“Register” is defined in Section 12.3(d).




18



--------------------------------------------------------------------------------




“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.


“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.


“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.



“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.


“Reports” is defined in Section 9.6(a).


“Required Lenders” means at least two Lenders that, in the aggregate, have
greater than 66.67% of the Aggregate Revolving Commitment or, if the Aggregate
Revolving Commitment has been terminated, Lenders in the aggregate holding
greater than 66.67% of the Aggregate Revolving Exposure. The Revolving
Commitments and Revolving Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.


“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary thereof or any
option, warrant or other right to acquire any such Equity Interest in the
Borrower or any Subsidiary thereof.


“Restricted Subsidiary” means (a) Universal Electronics BV, (b) Enson Assets
Limited, a company incorporated under the laws of the British Virgin Islands,
(c) UEI Hong Kong Private Limited, a company organized under the Laws of Hong
Kong, (d) C.G. Development Limited (Hong Kong), a Hong Kong company, (e) Gemstar
Technology (China) Co. Ltd., a People’s Republic of China company, (f) Gemstar
Technology (Yasngzhou) Co. Ltd., a People’s Republic of China company, and (g)
each other Subsidiary designated in writing by the Borrower pursuant to Section
6.27.


“Revolving Commitment” means, for each Lender, the obligation, if any, of such
Lender to make Revolving Loans to, and participate in Facility LCs issued upon
the application of and Swing


19



--------------------------------------------------------------------------------




Line Loans made to, the Borrower, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder.
The initial amount of each Revolving Lender’s Revolving Commitment is set forth
on Schedule 2, as it may be modified (i) as a result of any assignment that has
become effective pursuant to Section 12.3, or
(ii)otherwise from time to time pursuant to the terms hereof. As of the date of
this Agreement, the aggregate amount of the Revolving Lenders’ Revolving
Commitments is $170,000,000.


“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of such Lender’s Revolving Loans outstanding
at such time, plus (ii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time, plus (iii) an
amount equal to its Pro Rata Share of the LC Obligations at such time.



“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.


“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).


“Risk-Based Capital Guidelines” means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States, including transition rules, and, in each
case, any amendments to such regulations.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.


“Sanctions” means sanctions administered or enforced from time to time by the
U.S. government, including those administered by OFAC, the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.




“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.




20



--------------------------------------------------------------------------------




“Security Agreement” means that certain Security Agreement dated as of October
2, 2012 by and between the Borrower and the Administrative Agent, as amended by
that certain Amendment to Security Agreement dated as of the date hereof.


“Stated Rate” is defined in Section 2.21.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.


“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which represents more than 10% of the consolidated
assets of the Borrower and its Subsidiaries taken as a whole or Property which
is responsible for more than



10% of the Consolidated Net Income of the Borrower and its Subsidiaries taken as
a whole, in each case, as would be shown in the consolidated financial
statements of the Borrower and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made
(or if financial statements have not been delivered hereunder for that month
which begins the twelve-month period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that month).


“Swap” means any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swap Obligation” means, with respect to any Person, any and all obligations,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under
(i)any and all Swaps, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap.


“Swing Line Borrowing Notice” is defined in Section 2.4(b).


“Swing Line Lender” means U.S. Bank or such other Lender which may succeed to
its rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.


“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.4.


“Swing Line Rate” means the Applicable Margin plus the one-month LIBOR rate
quoted by the Administrative Agent from Reuters Screen LIBOR01 Page or any
successor thereto which may be designated by the Administrative Agent as
provided below, which shall be that one- month LIBOR rate in effect and reset
each New York Banking Day, adjusted for any reserve requirement


21



--------------------------------------------------------------------------------




and any subsequent costs arising from a change in government regulation;
however, notwithstanding the interest rate specified above, the Swing Line Rate
will not be less than the annual rate of 0%. The Administrative Agent’s internal
records of applicable interest rates (including without limitation
Administrative Agent’s designation of any successor interest rate index if any
rate index described above shall become temporarily unavailable or shall cease
to exist) shall be determinative in the absence of manifest error.


“Swing Line Sublimit” means the maximum principal amount of Swing Line Loans the
Swing Line Lender may have outstanding to the Borrower at any one time, which,
as of the date of this Agreement, is $30,000,000.


“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.


“TARGET Day” means any day on which TARGET is open for settlement of payments in
euro.


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, fees, assessments, charges or withholdings, and any and all
liabilities with respect to the foregoing, including interest, additions to tax
and penalties applicable thereto.



“Transferee” is defined in Section 12.3(e).


“Type” means, with respect to any Advance, its nature as a Base Rate Advance or
a Eurocurrency Advance and with respect to any Loan, its nature as a Base Rate
Loan or a Eurocurrency Loan.


“Undisclosed Administration” means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.


“U.S. Bank” means U.S. Bank National Association, a national banking
association, in its individual capacity, and its successors.


“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which 100% of
the beneficial ownership interests shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization of which 100% of the beneficial
ownership interests shall at the time be so owned or controlled.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule.




22



--------------------------------------------------------------------------------




The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.


1.2.    Loan Classes. For purposes of this Agreement, Loans may be classified
and referred to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving
Loan”). Advances also may be classified and referred to by Class (e.g., a
“Revolving Advance”) or by Type (e.g., a “Eurocurrency Advance”) or by Class and
Type (e.g., a “Eurocurrency Revolving Advance”).


1.3.    Computation of Time Periods. In this Agreement, in the computation of a
period of time from a specified date to a later specified date, unless otherwise
stated the word “from” means “from and including” and the word “to” or “until”
each means “to but excluding”.


1.4.    Other Definitional Terms; Interpretative Provisions. The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. References to Sections, Exhibits, schedules and like references
are to this Agreement unless otherwise expressly provided. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The term “shall” shall have the same meaning as the term “will”.
Unless the context in which used herein otherwise clearly requires, “or” has the
inclusive meaning represented by the phrase “and/or.” All incorporation by
reference of covenants, terms, definitions or other provisions from other
agreements are incorporated into this Agreement as if such provisions were fully
set forth herein, and such incorporation shall include all necessary definitions
and related provisions from such other agreements but including only amendments
thereto agreed to by the Lenders, and shall survive any termination of such
other agreements until the Obligations under this Agreement and the other Loan
Documents are irrevocably paid in full (other than inchoate indemnity
obligations and Obligations that have been Cash Collateralized), all Facility
LCs have expired without renewal or been returned to LC Issuer, and the
commitments of the Lenders to advance funds to the Borrower are terminated. Any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and any
successor law or regulation. References to any document, instrument or agreement
(a) shall include all exhibits, schedules and other attachments thereto, (b)
shall include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby and (c) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time.



ARTICLE II THE CREDITS


2.1.    Revolving Loan Commitment.    From and including the date of this
Agreement and prior to the Facility Termination Date, each Lender severally
agrees, on the terms and conditions set forth in this Agreement, to make
Revolving Loans to the Borrower in Dollars and participate in Facility LCs
issued upon the request of the Borrower, provided that, after giving effect to
the making of each such Loan and the issuance of each such Facility LC, the
amount of such Lender’s Revolving Exposure shall not exceed its Revolving
Commitment. All Loans shall be made in Dollars. Subject to the terms of this
Agreement, the Borrower may borrow, repay and reborrow the Revolving Loans at
any time prior to the Facility Termination Date. Unless previously


23



--------------------------------------------------------------------------------




terminated, the Revolving Commitment shall terminate on the Facility Termination
Date. The LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.19.


2.2.    Determination of Amounts; Required Payments; Termination.    The
Administrative Agent will determine the amount of: (a) each Advance as of the
date two (2) Business Days prior to the Borrowing Date or, if applicable, date
of conversion/continuation of such Advance, and (b) all outstanding Advances on
and as of the last Business Day of each quarter and on any other Business Day
elected by the Administrative Agent in its discretion or upon instruction by the
Required Lenders. Each day upon or as of which the Administrative Agent
determines amounts as described in the preceding clauses (a) and (b) is herein
described as a “Computation Date” with respect to each Advance for which the
amount is determined on or as of such day. If at any time the amount of the
Aggregate Revolving Exposures exceeds the Aggregate Revolving Commitments, the
Borrower shall immediately make a payment on the Loans or Cash Collateralize LC
Obligations in an account with the Administrative Agent pursuant to Section
2.19(k) sufficient to eliminate such excess. The Aggregate Revolving



Exposure and all other unpaid Obligations under this Agreement and the other
Loan Documents shall be paid in full by the Borrower on the Facility Termination
Date.


2.3.    Ratable Loans; Types of Advances. Each Advance hereunder (other than any
Swing Line Loan) shall consist of Revolving Loans made from the several Lenders
ratably according to their Pro Rata Shares. The Advances may be Base Rate
Advances or Eurocurrency Advances, or a combination thereof, selected by the
Borrower in accordance with Sections 2.8 and 2.9, or Swing Line Loans selected
by the Borrower in accordance with Section 2.4.


2.4.
Swing Line Loans.



(a)    Amount of Swing Line Loans; Interest Rate. Upon the satisfaction of the
conditions precedent set forth in Section 4.2 and, if such Swing Line Loan is to
be made on the date of the initial Advance hereunder, the satisfaction of the
conditions precedent set forth in Section 4.1 as well, from and including the
date of this Agreement and prior to the Facility Termination Date, the Swing
Line Lender may, at its option, on the terms and conditions set forth in this
Agreement, make Swing Line Loans in Dollars to the Borrower from time to time in
an aggregate principal amount not to exceed the Swing Line Sublimit, provided
that the Aggregate Revolving Exposure shall not at any time exceed the Aggregate
Revolving Commitment, and provided further that at no time shall the sum of (i)
the Swing Line Loans, plus (ii) the outstanding Revolving Loans made by the
Swing Line Lender pursuant to Section 2.1, plus (iii) the Swing Line Lender’s
Pro Rata Share of the LC Obligations, exceed the Swing Line Lender’s Revolving
Commitment at such time. Subject to the terms of this Agreement (including,
without limitation the discretion of the Swing Line Lender), the Borrower may
borrow, repay and reborrow Swing Line Loans at any time prior to the Facility
Termination Date. Swing Line Loans shall accrue interest at the Swing Line Rate
and shall be subject to the other conditions and limitations set forth in this
Article II.


(b)    Borrowing Notice. In order to borrow a Swing Line Loan, the Borrower
shall deliver to the Administrative Agent and the Swing Line Lender irrevocable
notice (a “Swing Line Borrowing Notice”) not later than noon (Pacific Standard
Time) on the Borrowing Date of each


24



--------------------------------------------------------------------------------




Swing Line Loan, specifying (i) the applicable Borrowing Date (which date shall
be a Business Day), and (ii) the aggregate amount of the requested Swing Line
Loan.


(c)    Making of Swing Line Loans; Participations.    Not later than 2:00 p.m.
(Pacific Standard Time) on the applicable Borrowing Date, the Swing Line Lender
shall make available the Swing Line Loan, in funds immediately available, to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will promptly make the funds so received from the Swing
Line Lender available to the Borrower on the Borrowing Date at the
Administrative Agent’s aforesaid address. Each Swing Line Loan shall be
refinanced into a Revolving Loan within 10 Business Days and, upon such
refinance, the Swing Line Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably sold to each Lender and
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swing Line Lender, a
participation in such Revolving Loan in proportion to its Pro Rata Share. Swing
Line Loans may not be refinanced by the Swing Line Lender into other Swing Line
Loans.



(d)    Repayment of Swing Line Loans.    Each Swing Line Loan (including,
without limitation, any interest accrued and unpaid thereon) shall be paid in
full by the Borrower on the date selected by the Administrative Agent. In
addition, the Swing Line Lender may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, require each Lender to fund the
participation acquired by such Lender pursuant to Section 2.4(c) or require each
Lender (including the Swing Line Lender) to make a Revolving Loan in the amount
of such Lender’s Pro Rata Share of such Swing Line Loan (including, without
limitation, any interest accrued and unpaid thereon), for the purpose of
repaying such Swing Line Loan. Not later than 1:00 p.m. (Pacific Standard Time)
on the date of any notice received pursuant to this Section 2.4(d), each Lender
shall make available its required Revolving Loan, in funds immediately available
to the Administrative Agent at its address specified pursuant to Article XIII.
Unless a Lender shall have notified the Swing Line Lender, prior to the Swing
Line Lender’s making any Swing Line Loan, that any applicable condition
precedent set forth in Sections 4.1 or 4.2 had not then been satisfied, such
Lender’s obligation to make Revolving Loans pursuant to this Section 2.4(d) to
repay Swing Line Loans or to fund the participation acquired pursuant to Section
2.4(c) shall be unconditional, continuing, irrevocable and absolute and shall
not be affected by any circumstances, including, without limitation, (a) any
set-off, counterclaim, recoupment, defense or other right which such Lender may
have against the Borrower, the Administrative Agent, the Swing Line Lender or
any other Person, (b) the occurrence or continuance of a Default or Event of
Default, (c) any adverse change in the condition (financial or otherwise) of the
Borrower, or
(d)any other circumstances, happening or event whatsoever. In the event that any
Lender fails to make payment to the Administrative Agent of any amount due under
this Section 2.4(d), interest shall accrue thereon at the Federal Funds
Effective Rate for each day during the period commencing on the date of demand
and ending on the date such amount is received and the Administrative Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Administrative Agent receives such payment from such Lender or such obligation
is otherwise fully satisfied. On the Facility Termination Date, the Borrower
shall repay in full the outstanding principal balance of the Swing Line Loans,
including any accrued and unpaid interest thereon.




25



--------------------------------------------------------------------------------




2.5.
Other Fees. Reserved.



2.6.    Minimum Amount of Each Eurocurrency Advance. Each Eurocurrency Advance
shall be in the minimum amount of $500,000.


2.7.    Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Base Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $100,000 and incremental
amounts in integral multiples of $100,000 (or the aggregate amount of the
outstanding Revolving Loans at such time), any portion of the aggregate
outstanding Base Rate Advances (other than Swing Line Loans) upon same day
notice by 10:00 a.m. (Pacific Standard Time) to the Administrative Agent. The
Borrower may at any time pay, without penalty or premium, all outstanding Swing
Line Loans, or any portion of the outstanding Swing Line Loans, with notice to
the Administrative Agent and the Swing Line Lender by 10:00 a.m. (Pacific
Standard Time) on the date of repayment. The Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all or any portion of



outstanding Eurocurrency Advances upon at least two (2) Business Days’ prior
written notice to the Administrative Agent by 10:00 a.m. (Pacific Standard
Time).


2.8.    Method of Selecting Types and Interest Periods for New Revolving
Advances. The Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period applicable thereto from time to time.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit D (a “Borrowing Notice”) not later than 10:00 a.m. (Pacific Standard
Time) on the Borrowing Date of each Base Rate Revolving Advance (other than a
Swing Line Loan), two (2) Business Days before the
Borrowing Date for each Eurocurrency Revolving Advance, specifying:


(i)    the Borrowing Date, which shall be a Business Day, of such Advance,


(ii)
the aggregate amount of such Advance,



(iii)
the Type of Advance selected, and

(iv)    in the case of each Eurocurrency Advance, the Interest Period applicable
thereto. Not later than 1:00 p.m. (Pacific Standard Time) on each Borrowing
Date, each Lender shall
make available its Loan or Loans in funds immediately available to the
Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.


2.9.    Conversion and Continuation of Outstanding Advances; Maximum Number of
Interest Periods. Base Rate Advances (other than Swing Line Loans) shall
continue as Base Rate Advances unless and until such Base Rate Advances are
converted into Eurocurrency Advances pursuant to this Section 2.9 or are repaid
in accordance with Section 2.7. Each Eurocurrency Advance denominated in Dollars
shall continue as a Eurocurrency Advance


26



--------------------------------------------------------------------------------




until the end of the then applicable Interest Period therefor, at which time
such Eurocurrency Advance shall be automatically converted into a Base Rate
Advance unless (x) such Eurocurrency Advance is or was repaid in accordance with
Section 2.7 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of Section
2.6, the Borrower may elect from time to time to convert all or any part of a
Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency Advance.
The Borrower shall give the Administrative Agent irrevocable notice in the form
of Exhibit D-2 (a “Conversion/Continuation Notice”) of each conversion of a Base
Rate Advance into a Eurocurrency Advance, conversion of a Eurocurrency Advance
to a Base Rate Advance, or continuation of a Eurocurrency Advance not later than
10:00 a.m. (Pacific Standard Time) at least two (2) Business Days prior to the
date
of the requested conversion or continuation, specifying:


(i)
the requested date, which shall be a Business Day, of such conversion or
continuation,



(ii)
the Type of the Advance which is to be converted or continued, and




(iii)
the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.



After giving effect to all Advances, all conversions of Advances from one Type
to another and all continuations of Advances of the same Type, there shall be no
more than ten (10) Interest Periods in effect hereunder.


Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.


2.10.    Interest Rates. Each Base Rate Advance (other than a Swing Line Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made or is automatically converted
from a Eurocurrency Advance into a Base Rate Advance pursuant to Section 2.9, to
but excluding the date it becomes due or is converted into a Eurocurrency
Advance pursuant to Section 2.9 hereof, at a rate per annum equal to the Base
Rate for such day; provided, that if a Base Rate Advance is due as a result of
an Event of Default or is otherwise outstanding during the continuance of an
Event of Default, the Base Rate shall continue to apply thereto plus such other
amounts as required under Section 2.11.    Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Swing Line Rate for such day. Changes in
the rate of interest on that portion of any Advance maintained as a Base Rate
Advance will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including)


27



--------------------------------------------------------------------------------




the last day of such Interest Period at the interest rate determined by the
Administrative Agent as applicable to such Eurocurrency Advance based upon the
Borrower’s selections under Sections 2.8 and 2.9 and the Pricing Schedule. No
Interest Period may end after the Facility Termination Date.


2.11.    Rates Applicable After Event of Default. Notwithstanding anything to
the contrary contained in Sections 2.8, 2.9, or 2.10, during the continuance of
a Default or Event of Default the Required Lenders may, at their option, by
notice from the Administrative Agent to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.3 requiring unanimous consent of the Lenders to changes in interest
rates), declare that no Advance may be made as, converted into or continued as a
Eurocurrency Advance. During the continuance of an Event of Default the Required
Lenders may, at their option, by notice from the Administrative Agent to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.3 requiring unanimous consent of the
Lenders to changes in interest rates), declare that (i) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period plus 2.00% per annum,
(ii) each Base Rate Advance shall bear interest at a rate per annum equal to the
Base Rate in effect from time to time plus 2.00% per annum, and (ii) the LC Fee
shall be increased by 2.00% per annum, provided that, during the continuance of
an Event of Default under Sections 7.2, 7.6 or 7.7, the



interest rates set forth in clauses (i) and (ii) above and the increase in the
LC Fee set forth in clause (iii) above shall be applicable automatically to all
Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender. After an Event of Default has been waived,
the interest rate applicable to advances and the LC Fee shall revert to the
rates applicable prior to the occurrence of an Event of Default.


2.12.
Method of Payment.



(a)    Each Advance shall be repaid and each payment of interest thereon shall
be paid in Dollars. All payments of the Obligations under this Agreement and the
other Loan Documents shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article XIII, or at any other Lending
Installation of the Administrative Agent specified in writing by the
Administrative Agent to the Borrower, by noon (Pacific Standard Time) on the
date when due and shall (except (i) with respect to repayments of Swing Line
Loans, (ii) in the case of Reimbursement Obligations for which the LC Issuer has
not been fully indemnified by the Lenders, or (iii) as otherwise specifically
required hereunder) be applied ratably by the Administrative Agent among the
Lenders. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIII or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender. The
Administrative Agent is hereby authorized to charge the account of the Borrower
maintained with U.S. Bank for each payment of principal, interest, Reimbursement
Obligations and fees as it becomes due hereunder. Each reference to the
Administrative Agent in this Section 2.12 shall also be deemed to refer, and
shall apply equally, to the LC Issuer, in the case of payments required to be
made by the Borrower to the LC Issuer pursuant to Section 2.19(f).


28



--------------------------------------------------------------------------------






(b)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Facility Termination Date.


2.13.
Noteless Agreement; Evidence of Indebtedness.



(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.


(b)The Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder and Type thereof and the Interest
Period with respect thereto, (ii) the amount of any principal or interest due
and payable or to become due and payable from the Borrower to each Lender
hereunder, (iii) the original stated amount of each Facility LC and the amount
of LC Obligations outstanding at any time, and (iv) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.



(c)
The entries maintained in the accounts maintained pursuant to paragraphs

(a)and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.


(d) Upon written request of a Lender, such Lender’s Loans (including the Swing
Line Lender) will be evidenced by a promissory note representing its Revolving
Loans, and Swing Line Loans, respectively, substantially in the form of Exhibit
E (with appropriate changes for notes evidencing Swing Line Loans) (each a
“Note”). In such event, the Borrower shall prepare, execute and deliver to each
Lender such Note or Notes payable to the order of such Lender in a form supplied
by the Administrative Agent. The Loans evidenced by such Notes and interest
thereon shall at all times (prior to any assignment pursuant to Section 12.3) be
represented by one or more Notes payable to the order of the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Loans once again be evidenced as
described in clauses (b) (i) and (ii) above.


2.14.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Agreed Currencies and Types of Advances and to transfer funds based on
telephonic notices made by any Person or Persons the Administrative Agent or any
Lender in good faith believes to be acting on behalf of the Borrower, it being
understood that the foregoing authorization is specifically intended to allow
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation (which may include e-mail) of each telephonic
notice authenticated by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall govern absent manifest


29



--------------------------------------------------------------------------------




error. The parties agree to prepare appropriate documentation to correct any
such error within ten (10) days after discovery by any party to this Agreement.


2.15.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Base Rate Advance and each Swing Line Loan shall be payable on each Payment
Date, commencing with the first such Payment Date to occur after the date hereof
and at maturity. Interest accrued on each Eurocurrency Advance shall be payable
on the last day of its applicable Interest Period, on any date on which the
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and at
maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three (3) months shall also be payable on the last day of
each three-month interval during such Interest Period. Interest accrued pursuant
to Section 2.11 shall be payable on demand. Interest on all Advances and fees
shall be calculated for actual days elapsed on the basis of a 360-day year,
except that interest computed by reference to the Alternate Base Rate shall be
calculated for actual days elapsed on the basis of a 365/366-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (Pacific
Standard Time) at the place of payment. If any payment of principal of or
interest on an Advance shall become due on a day (other than a Payment Date)
which is not a Business Day, such payment shall be made on the next succeeding
Business Day.



2.16.    Notification of Advances, Interest Rates, Prepayments and Revolving
Commitment Reductions. Promptly after receipt thereof, the Administrative Agent
will
notify each Lender of the contents of each Borrowing Notice, Swing Line
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. Promptly after notice from the LC Issuer, the Administrative
Agent will notify each Lender of the contents of each request for issuance of a
Facility LC hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurocurrency Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.


2.17.    Lending Installations.    Each Lender may book its Advances and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Administrative Agent and the Borrower in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it or Facility LCs will be
issued by it and for whose account Loan payments or payments with respect to
Facility LCs are to be made.


2.18.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent


30



--------------------------------------------------------------------------------




may, but shall not be obligated to, make the amount of such payment available to
the intended recipient in reliance upon such assumption. If such Lender or the
Borrower, as the case may be, has not in fact made such payment to the
Administrative Agent, the recipient of such payment shall, on demand by the
Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (y) in the case of payment by the Borrower, the interest rate
applicable to the relevant Loan.


2.19.
Facility LCs.



(a)Issuance. The LC Issuer hereby agrees, on the terms and conditions set forth
in this Agreement, to issue standby Letters of Credit denominated in Dollars or
other Agreed Currencies (each, a “Facility LC”) and to renew, extend, increase,
decrease or otherwise modify each Facility LC (“Modify,” and each such action a
“Modification”), from time to time from and including the date of this Agreement
and prior to the Facility Termination Date upon



the request of the Borrower; provided that immediately after each such Facility
LC is issued or Modified, (i) the aggregate amount of the outstanding LC
Obligations shall not exceed
$4,500,000, (ii) the aggregate amount of the Revolving Exposures shall not
exceed the aggregate Revolving Commitments, and (iii) the Aggregate Revolving
Exposure shall not exceed the Aggregate Revolving Commitment. No Facility LC
shall have an expiry date later than the earlier to occur of (x) the fifth
Business Day prior to the Facility Termination Date and (y) one
(1)
year after its issuance.



(b)Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC, the LC Issuer shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably sold to each Lender, and each
Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the LC Issuer, a participation in
such Facility LC (and each Modification thereof) and the related LC Obligations
in proportion to its Pro Rata Share.


(c)Notice.    Subject to Section 2.19(a), the Borrower shall give the
Administrative Agent notice prior to noon (Pacific Standard Time) at least three
(3) Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the Administrative Agent
shall promptly notify the LC Issuer and each Lender of the contents thereof and
of the amount of such Lender’s participation in such proposed Facility LC. The
issuance or Modification by the LC Issuer of any Facility LC shall, in addition
to the conditions precedent set forth in Article IV, be subject to the
conditions precedent that such Facility LC shall be satisfactory to the LC
Issuer and that the Borrower shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Facility
LC as the LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). The LC Issuer shall have no independent duty to ascertain whether
the conditions set forth in Article IV have been satisfied; provided, however,
that the LC Issuer shall not issue a Facility LC if, on or before the proposed
date of issuance, the LC Issuer shall have


31



--------------------------------------------------------------------------------




received notice from the Administrative Agent or the Required Lenders that any
such condition has not been satisfied or waived. In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.


(d)LC Fees. The Borrower shall pay to the Administrative Agent, for the account
of the Lenders ratably in accordance with their respective Pro Rata Shares, with
respect to each Facility LC, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurocurrency Loans in effect from time to time on the
face amount of such Facility LC for the period from the date of issuance to the
scheduled expiration date of such Facility LC, such fee to be payable in arrears
on each Payment Date (the “LC Fee”). The Borrower shall also pay to the LC
Issuer for its own account (x) a fronting fee in an amount equal to 0.125% per
annum of the average daily undrawn stated amount under such Facility LC, such
fee payable in arrears on each Payment Date and (y) on demand, all amendment,
drawing and other fees regularly charged by the LC Issuer to its letter of
credit customers and all out-of-pocket expenses incurred by the LC Issuer in
connection with the issuance, Modification, administration or payment of any
Facility LC.



(e)Administration; Reimbursement by Lenders. Upon receipt of any demand for
payment under any Facility LC from the beneficiary of such Facility LC, the LC
Issuer shall notify the Administrative Agent and the Administrative Agent shall
promptly notify the Borrower and each other Lender as to the amount to be paid
by the LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”). The responsibility of the LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence, bad faith or willful misconduct by the LC Issuer, each
Lender shall be unconditionally and irrevocably liable without regard to the
occurrence of any Event of Default or any condition precedent whatsoever, to
reimburse the LC Issuer on demand for (i) such Lender’s Pro Rata Share of the
amount of each payment made by the LC Issuer under each Facility LC to the
extent such amount is not reimbursed by the Borrower pursuant to Section 2.19(f)
below and there are not funds available in the Facility LC Collateral Account to
cover the same, plus (ii) interest on the foregoing amount to be reimbursed by
such Lender, for each day from the date of the LC Issuer’s demand for such
reimbursement (or, if such demand is made after 10:00 a.m. (Pacific Standard
Time) on such date, from the next succeeding Business Day) to the date on which
such Lender pays the amount to be reimbursed by it at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


(f)Reimbursement by Borrower.    The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct, bad faith or gross negligence of the LC
Issuer in determining whether a request presented under any Facility LC issued
by it complied with the terms of such Facility LC or (ii) the LC Issuer’s
failure to pay under any Facility LC issued by it after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. All such amounts paid by the LC Issuer and remaining unpaid by the Borrower
shall bear interest, payable on demand,


32



--------------------------------------------------------------------------------




for each day until paid at a rate per annum equal to (x) the rate applicable to
Base Rate Advances for such day if such day falls on or before the applicable LC
Payment Date and (y) the sum of 2.00% per annum plus the rate applicable to Base
Rate Advances for such day if such day falls after such LC Payment Date. The LC
Issuer will pay to each Lender ratably in accordance with its Pro Rata Share all
amounts received by it from the Borrower for application in payment, in whole or
in part, of the Reimbursement Obligation in respect of any Facility LC issued by
the LC Issuer, but only to the extent such Lender has made payment to the LC
Issuer in respect of such Facility LC pursuant to Section 2.19(e). Subject to
the terms and conditions of this Agreement (including without limitation the
submission of a Borrowing Notice in compliance with Section 2.8 and the
satisfaction of the applicable conditions precedent set forth in Article IV),
the Borrower may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.



(g)Obligations Absolute. The Borrower’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrower further agrees with the LC Issuer and
the Lenders that the LC Issuer and the Lenders shall not be responsible for, and
the Borrower’s Reimbursement Obligation in respect of any Facility LC shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Facility LC or
any financing institution or other party to whom any Facility LC may be
transferred or any claims or defenses whatsoever of the Borrower or of any of
its Affiliates against the beneficiary of any Facility LC or any such
transferee. The LC Issuer shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Facility LC. The Borrower
agrees that any action taken or omitted by the LC Issuer or any Lender under or
in connection with each Facility LC and the related drafts and documents, if
done without gross negligence, bad faith or willful misconduct, shall be binding
upon the Borrower and shall not put the LC Issuer or any Lender under any
liability to the Borrower. Nothing in this Section 2.19(g) is intended to limit
the right of the Borrower to make a claim against the LC Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.19(f).


(h)Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall be
fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, facsimile,
telex, teletype or electronic mail message, statement, order or other document
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request


33



--------------------------------------------------------------------------------




of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and any future holders of a
participation in any Facility LC.


(i)Indemnification.    The Borrower hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Administrative Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses (including reasonable
counsel fees and disbursements) which such Lender, the LC Issuer or the
Administrative Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Administrative Agent by any Person whatsoever) by reason of or
in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Facility LC or any actual or proposed use of
any Facility LC, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which the LC Issuer may incur (i) by reason of or in



connection with the failure of any other Lender to fulfill or comply with its
obligations to the LC Issuer hereunder (but nothing herein contained shall
affect any rights the Borrower may have against any Defaulting Lender) or (ii)
by reason of or on account of the LC Issuer issuing any Facility LC which
specifies that the term “Beneficiary” included therein includes any successor by
operation of law of the named Beneficiary, but which Facility LC does not
require that any drawing by any such successor Beneficiary be accompanied by a
copy of a legal document, satisfactory to the LC Issuer, evidencing the
appointment of such successor Beneficiary; provided that the Borrower shall not
be required to indemnify any Lender, the LC Issuer or the Administrative Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct, bad faith or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC complied with the terms of such Facility LC or (y) the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. Nothing in
this Section 2.19(i) is intended to limit the obligations of the Borrower under
any other provision of this Agreement.


(j)Lenders’ Indemnification. Each Lender shall, ratably in accordance with its
Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.


(k)Facility LC Collateral Account. The Borrower agrees that it will, upon the
request of the Administrative Agent or the Required Lenders after the occurrence
and during the continuance of an Event of Default and until the final expiration
date of any Facility LC and thereafter as long as any amount is payable to the
LC Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Administrative
Agent (the “Facility LC Collateral Account”), in the name of such Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders and in which such Borrower shall have no interest other than as
set forth in Section 8.1. The Borrower hereby pledges,


34



--------------------------------------------------------------------------------




assigns and grants to the Administrative Agent, on behalf of and for the ratable
benefit of the Lenders and the LC Issuer, a security interest in all of the
Borrower’s right, title and interest in and to all funds which may from time to
time be on deposit in the Facility LC Collateral Account to secure the prompt
and complete payment and performance of the Obligations. The Administrative
Agent will invest any funds on deposit from time to time in the Facility LC
Collateral Account in certificates of deposit of U.S. Bank having a maturity not
exceeding thirty (30) days. Nothing in this Section 2.19(k) shall either
obligate the Administrative Agent to require the Borrower to deposit any funds
in the Facility LC Collateral Account or limit the right of the Administrative
Agent to release any funds held in the Facility LC Collateral Account in each
case other than as required by Section 2.22 or Section 8.1.


(l)Rights as a Lender. In its capacity as a Lender, the LC Issuer shall have the
same rights and obligations as any other Lender.



(m)Separate Reimbursement Agreement. In the event the LC Issuer enters into a
separate reimbursement agreement with the Borrower covering the Facility LCs and
the terms of such reimbursement agreement conflict with or contradict the terms
of this Agreement, the terms of this Agreement shall control.


2.20.    Replacement of Lender. If the Borrower is required pursuant to Sections
3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any Lender’s
obligation to make or continue, or to convert Base Rate Advances into
Eurocurrency Advances shall be suspended pursuant to Section 3.3 or if any
Lender defaults in its obligation to make a Loan, reimburse the LC Issuer
pursuant to Section 2.19(e) or the Swing Line Lender pursuant to Section 2.4(d)
or declines to approve an amendment or waiver that is approved by the Required
Lenders or otherwise becomes a Defaulting Lender (any Lender so affected an
“Affected Lender”), the Borrower may elect, if such amounts continue to be
charged or such suspension is still effective, to replace such Affected Lender
as a Lender party to this Agreement, provided that no Default or Event of
Default shall have occurred and be continuing at the time of such replacement,
and provided further that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent and, to the Borrower’s and the Administrative Agent’s
reasonable satisfaction, which other bank or entity does not suffer from and is
not impacted by the issue or event causing the replacement of the Affected
Lender, shall agree, as of such date, to purchase for cash at par the Advances
and other Obligations due to the Affected Lender under this Agreement and the
other Loan Documents pursuant to an assignment substantially in the form of
Exhibit C and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 12.3 applicable to assignments,
and (ii) the Borrower shall pay to such Affected Lender in same day funds on the
day of such replacement (A) all interest, fees and other amounts then accrued
but unpaid to such Affected Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2, 3.4 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.


2.21.    Limitation of Interest. The Borrower, the Administrative Agent and the
Lenders intend to strictly comply with all applicable laws, including applicable
usury laws. Accordingly, the provisions of this Section 2.21 shall govern and
control over every other provision of this Agreement or any other Loan Document
which conflicts or is inconsistent with this Section


35



--------------------------------------------------------------------------------




2.21, even if such provision declares that it controls. As used in this Section
2.21, the term “interest” includes the aggregate of all charges, fees, benefits
or other compensation which constitute interest under applicable law, provided
that, to the maximum extent permitted by applicable law, (a) any non-principal
payment shall be characterized as an expense or as compensation for something
other than the use, forbearance or detention of money and not as interest, and
(b) all interest at any time contracted for, reserved, charged or received shall
be amortized, prorated, allocated and spread, in equal parts during the full
term of this Agreement. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of nonusurious
interest permitted under the applicable laws (if any) of the United States or of
any applicable state, or (b) total interest in excess of the amount which such
Lender could lawfully



have contracted for, reserved, received, retained or charged had the interest
been calculated for the full term of this Agreement at the Highest Lawful Rate.
On each day, if any, that the interest rate (the “Stated Rate”) called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day, and shall remain fixed at
the Highest Lawful Rate for each day thereafter until the total amount of
interest accrued equals the total amount of interest which would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate when the provisions of the immediately preceding
sentence shall again automatically operate to limit the interest accrual rate.
The daily interest rates to be used in calculating interest at the Highest
Lawful Rate shall be determined by dividing the applicable Highest Lawful Rate
per annum by the number of days in the calendar year for which such calculation
is being made. None of the terms and provisions contained in this Agreement or
in any other Loan Document which directly or indirectly relate to interest shall
ever be construed without reference to this Section 2.21, or be construed to
create a contract to pay for the use, forbearance or detention of money at an
interest rate in excess of the Highest Lawful Rate. If the term of any Loan or
any other Obligation outstanding hereunder or under the other Loan Documents is
shortened by reason of acceleration of maturity as a result of any Event of
Default or by any other cause, or by reason of any required or permitted
prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the then-outstanding
principal balance of the Borrower’s Obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.


2.22.
Defaulting Lenders.



(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i)
Waivers and Amendments.    Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with



36



--------------------------------------------------------------------------------




respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.


(ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.1 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first,




to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the LC Issuer and Swing Line
Lender hereunder; third, to Cash Collateralize the LC Issuer’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.22(d);
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account
(including the Facility LC Collateral Account) and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the LC Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Facility LCs issued under this Agreement, in accordance with Section
2.22(d); sixth, to the payment of any amounts owing to the Lenders, the LC
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the LC Issuer or Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; eighth, if so determined by the
Administrative Agent, distributed to the Lenders other than the Defaulting
Lender until the ratio of the Revolving Exposure of such Lenders to the
Aggregate Revolving Exposures of all Revolving Lenders equals such ratio
immediately prior to the Defaulting Lender’s failure to fund any portion of any
Loans or participations in Facility LCs or Swing Line Loans; and ninth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or Facility LC issuances in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the


37



--------------------------------------------------------------------------------




related Facility LCs were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Credit Extensions of all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Credit Extensions of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving Commitments without giving effect to
Section 2.22(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)
Certain Fees. Each Defaulting Lender shall be entitled to receive LC Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its ratable share of the commitment to fund the stated amount of
Facility LCs. LC Fees shall be reallocated among the Lenders to the extent that
the Lenders’ commitment to fund the stated amount of Facility LCs is
reallocated.



(iv)
Reallocation of Participations to Reduce Fronting Exposure. All or any part of
such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Revolving Commitment. Subject to Section 9.15, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.



(v)
Cash Collateral, Repayment of Swing Line Loans.    If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Line Loans in an amount equal to the Swing
Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the LC
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.22(d).





38



--------------------------------------------------------------------------------




(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the LC Issuer agree in writing that a Lender is no longer a
Defaulting



Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Facility LCs and Swing Line Loans to be
held pro rata by the Lenders in accordance with the Revolving Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(c)New Swing Line Loans/Facility LCs.    So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) the LC Issuer shall not be required to
issue, extend, renew or increase any Facility LC unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.


(d)Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or the LC Issuer (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.


(i)
Grant of Security Interest.    The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the LC Issuer, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the LC Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).



(ii)
Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section





39



--------------------------------------------------------------------------------





2.22 in respect of Facility LCs shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of LC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such Property as may otherwise be
provided for herein.


(iii)
Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce the LC Issuer’s Fronting Exposure shall no longer be required
to be held as Cash Collateral pursuant to this Section 2.22(d) following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (ii) the determination by
the Administrative Agent and the LC Issuer that there exists excess Cash
Collateral; provided that, subject to this Section 2.22 the Person providing
Cash Collateral and the LC Issuer may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations and
provided further that to the extent that such Cash Collateral was provided by
the Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.



2.23.    Judgment Currency.    If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from the Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s offices on the Business Day preceding that on which final,
non-appealable judgment is given. The obligations of the Borrower in respect of
any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, the Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.



ARTICLE III


YIELD PROTECTION; TAXES


3.1.    Yield Protection. If, on or after the date of this Agreement, there
occurs any Change in Law which:




40



--------------------------------------------------------------------------------




(a)subjects any Lender or any applicable Lending Installation, the LC Issuer, or
the Administrative Agent to any Taxes (other than with respect to Indemnified
Taxes, Excluded Taxes, and Other Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or


(b)imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation or the LC Issuer (other than reserves and assessments taken
into account in determining the interest rate applicable to Eurocurrency
Advances), or


(c)imposes any other condition (other than Taxes) the result of which is to
increase the cost to any Lender or any applicable Lending Installation or the LC
Issuer of making, funding or maintaining its Eurocurrency Loans, or of issuing
or participating in Facility LCs, or reduces any amount receivable by any Lender
or any applicable Lending Installation or the LC Issuer in connection with its
Eurocurrency Loans, Facility LCs or participations therein, or requires any
Lender or any applicable Lending Installation or the LC Issuer to make any
payment calculated by reference to the amount of Eurocurrency Loans, Facility
LCs or participations therein held or interest or LC Fees received by it, by an
amount deemed material by such Lender or the LC Issuer as the case may be, and
the result of any of the foregoing is to increase the cost to such Person of
making or maintaining its Loans or Revolving Commitment or of issuing or
participating in Facility LCs or to reduce the amount received by such Person in
connection with such Loans or Revolving Commitment, Facility LCs or
participations therein, then, within fifteen (15) days after demand by such
Person, the Borrower shall pay such Person, as the case may be, such additional
amount or amounts as will compensate such Person for such increased cost or
reduction in amount received. Failure or delay on the part of any such Person to
demand compensation pursuant to this Section 3.1 shall not constitute a waiver
of such Person’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Person pursuant to this Section 3.1 for
any increased costs or reductions suffered more than 180 days prior to the date
that such Person notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Person’s intention to claim
compensation therefor; provided further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


3.2.    Changes in Capital Adequacy Regulations. If a Lender or the LC Issuer
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or the LC Issuer, any Lending Installation of such
Lender or the LC Issuer, or anycorporation or holding company controlling such
Lender or the LC Issuer is increased as a result of (i) a Change in Law or (ii)
any change on or after the date of this Agreement in the Risk- Based Capital
Guidelines, then, within fifteen (15) days after demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity which such Lender or the LC Issuer determines is
attributable to this Agreement, its Revolving Exposure or its Revolving
Commitment to make Loans and issue or participate in Facility LCs, as the case
may be, hereunder (after taking into account such Lender’s or the LC Issuer’s
policies as to capital adequacy or liquidity), in each case that is attributable
to such Change in Law or change in the Risk-Based Capital Guidelines, as


42



--------------------------------------------------------------------------------




applicable. Failure or delay on the part of such Lender or the LC Issuer to
demand compensation pursuant to this Section 3.2 shall not constitute a waiver
of such Lender’s or the LC Issuer’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender or the LC
Issuer pursuant to this Section 3.2 for any shortfall suffered more than 180
days prior to the date that such Lender or the LC Issuer notifies the Borrower
of the Change in Law or change in the Risk-Based Capital Guidelines giving rise
to such shortfall and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor; provided further, that if the Change in Law or change in
Risk-Based Capital Guidelines giving rise to such shortfall is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof



3.3.    Availability of Types of Advances; Adequacy of Interest Rate.    If the
Administrative Agent or the Required Lenders determine that deposits of a type
and maturity appropriate to match fund Eurocurrency Advances are not available
to such Lenders in the relevant market or the Administrative Agent, in
consultation with the Lenders, determines that the interest rate applicable to
Eurocurrency Advances is not ascertainable or does not adequately and fairly
reflect the cost of making or maintaining Eurocurrency Advances, then the
Administrative Agent shall suspend the availability of Eurocurrency Advances and
require any affected Eurocurrency Advances to be repaid or converted to Base
Rate Advances, subject to the payment of any funding indemnification amounts
required by Section 3.4.


3.4.    Funding Indemnification. If (a) any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, (b) a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, (c) a Eurocurrency Loan is converted other than on
the last day of the Interest Period applicable thereto, (d) the Borrower fails
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto, or (e) any Eurocurrency Loan
is assigned other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 2.20, the Borrower
will indemnify each Lender for such Lender’s costs, expenses and Interest
Differential (as determined by such Lender) incurred as a result of such
prepayment. The term “Interest Differential” shall mean that sum equal to the
greater of zero or the financial loss incurred by the Lender resulting from
prepayment, calculated as the difference between the amount of interest such
Lender would have earned (from the investments in money markets as of the
Borrowing Date of such Advance) had prepayment not occurred and the interest
such Lender will actually earn (from like investments in money markets as of the
date of prepayment) as a result of the redeployment of funds from the
prepayment. Because of the short-term nature of this facility, Borrower agrees
that Interest Differential shall not be discounted to its present value.


The Borrower hereby acknowledges that the Borrower shall be required to pay
Interest Differential with respect to any portion of the principal balance paid
or that becomes due before its scheduled due date, whether voluntarily,
involuntarily, or otherwise, including, without limitation, any principal
payment made following default, demand for payment, acceleration, collection
proceedings, foreclosure, sale or other disposition of collateral, bankruptcy or
other insolvency proceedings, eminent domain, condemnation or otherwise. Such
prepayment fee shall at all times


43



--------------------------------------------------------------------------------




be an Obligation as well as an undertaking by the Borrower to the Lenders
whether arising out of a voluntary or mandatory prepayment.



3.5.
Taxes.



(a)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Loan Party shall be entitled to make such deduction or withholding and shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.5) the applicable Lender, the LC Issuer or the
Administrative Agent receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(b)The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.


(c)The Loan Parties shall indemnify the Lender, the LC Issuer or the
Administrative Agent, within fifteen (15) days after demand therefor, for the
full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.5) payable or paid by such Lender, the LC Issuer or the
Administrative Agent or required to be withheld or deducted from a payment to
such Lender, the LC Issuer or the Administrative Agent and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes and Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or LC Issuer (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or LC Issuer, shall be conclusive absent
manifest error.


(d)Each Lender shall severally indemnify the Administrative Agent, within
fifteen (15) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.2(c) relating to the maintenance of a Participant Register, and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender


44



--------------------------------------------------------------------------------




under any Loan Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this paragraph (d).



(e)As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 3.5, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(f)(i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.5(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


(ii)Without limiting the generality of the foregoing,


(A)    any Lender that is a United States Person for U.S. federal income Tax
purposes shall deliver to the Borrower and the Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding Tax;


(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:





(1)    in the case of a Non-U.S. Lender claiming the benefits of an income Tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such Tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such Tax treaty;


45



--------------------------------------------------------------------------------






(2)
executed copies of IRS Form W-8ECI;



(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W- 8BEN, IRS
Form W-8BEN-E, IRS Form W-8IMY or IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable.


(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)
if a payment made to a Lender under any Loan Document would be subject to

U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.





(iii)Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.




46



--------------------------------------------------------------------------------




(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund, deduction or credit of any Taxes as to which it has
been indemnified pursuant to this Section 3.5 (including by the payment of
additional amounts pursuant to this Section 3.5), it shall pay to the
indemnifying party an amount equal to such refund, deduction or credit (but only
to the extent of indemnity payments made under this Section 3.5 with respect to
the Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund, deduction or credit). Such indemnifying party, upon the request of
such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this paragraph (g) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.


(h)Each party’s obligations under this Section 3.5 shall survive the resignation
or replacement of the Administrative Agent or any assignment of rights by, or
the replacement of, a Lender, the termination of the Revolving Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document.


(i)For purposes of Section 3.5(d) and 3.5(f), the term “Lender” includes the
LC Issuer.



(j) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, the Borrower, the other Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans and the Facility LCs as not qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).


3.6.    Selection of Lending Installation; Mitigation Obligations; Lender
Statements; Survival of Indemnity. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 or 3.5 or to avoid the unavailability of Eurocurrency
Advances, so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. Each Lender shall deliver a written statement of
such Lender to the Borrower (with a copy to the Administrative Agent) as to the
amount due, if any, under Section 3.1, 3.2, 3.4, or 3.5. Such written statement
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though each Lender funded its Eurocurrency Loan through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the Eurocurrency Rate applicable


47



--------------------------------------------------------------------------------




to such Loan, whether in fact that is the case or not. Unless otherwise provided
herein, the amount specified in the written statement of any Lender shall be
payable on demand after receipt by the Borrower of such written statement. The
obligations of the Borrower under Sections 3.1, 3.2, 3.4, and 3.5 shall survive
payment of the Obligations and termination of this Agreement.


48



--------------------------------------------------------------------------------







ARTICLE IV CONDITIONS PRECEDENT
4.1.    Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless each of the following conditions is
satisfied:


(a)    The Administrative Agent shall have received executed counterparts of
each of this Agreement and the Security Agreement.


(b)    The Administrative Agent shall have received a certificate, signed by an
Authorized Officer of the Borrower, stating that on the Effective Date (1) there
is no Default or Event of Default which has occurred and is continuing nor will
any such Default or Event of Default exist after giving effect to the
transactions with the Bank which have been requested by the Borrower; (2) the
representations and warranties contained in Article V are true and correct as of
the date of the certificate with the same force and effect as if made on such
date; and (3) there has been no Material Adverse Effect since December 31, 2016.


(c)    The Administrative Agent shall have received a written opinion of the
Borrower’s counsel, in form and substance acceptable to the Administrative
Agent, addressed to the Lenders, substantially covering the opinions set forth
in Exhibit A and such other opinions reasonably required by the Administrative
Agent. The Borrower’s counsel shall be reasonably acceptable to the
Administrative Agent.


(d)    The Administrative Agent shall have received any Notes requested by one
or more Lenders pursuant to Section 2.13 payable to the order of each such
requesting Lender.


(e)    The Administrative Agent shall have received such documents and
certificates relating to the organization, existence and good standing of the
Borrower and each initial Guarantor, the authorization of the transactions
contemplated hereby and any other legal matters relating to the Borrower and
such Guarantors, the Loan Documents or the transactions contemplated hereby, all
in form and substance satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit F.



(f)    If the initial Credit Extension will be the issuance of a Facility LC,
the Administrative Agent shall have received a properly completed Facility LC
Application.


(g)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.


(h)     There shall not have occurred a Material Adverse Effect since December
31, 2016.









49



--------------------------------------------------------------------------------




(i)    The Administrative Agent shall have received evidence of all
governmental, equity holder and third party consents and approvals necessary in
connection with the contemplated financing and all applicable waiting periods
shall have expired without any action being taken by any authority that would be
reasonably likely to restrain, prevent or impose any material adverse conditions
on the Borrower and its Subsidiaries, taken as a whole, and no law or regulation
shall be applicable which in the reasonable judgment of the Administrative Agent
could have such effect.


(j)    No action, suit, investigation or proceeding is pending or, to the
knowledge of the Borrower, threatened in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to result in a Material
Adverse Effect or which seeks to prevent, enjoin or delay the making of any
Credit Extensions.


(k)    The Administrative Agent shall have received: (i) pro forma financial
statements giving effect to the initial Credit Extensions contemplated hereby,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants set forth in Section
6.21, (ii) such information as the Administrative Agent may reasonably request
to confirm the tax, legal, and business assumptions made in such pro forma
financial statements,
(iii) unaudited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal quarter ended June 30, 2017, and (iv) audited
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal year ended December 31, 2016.


(l)    The Administrative Agent shall have received evidence of current
insurance coverage in form, scope and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Sections 5.18
and 6.6.


(m)    Each document (including any Uniform Commercial Code financing statement)
required by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described herein, prior and superior in right to any
other Person (other than with respect to Permitted Liens), shall be in proper
form for filing, registration or recordation.


4.2.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.4(d) with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Borrowing Date:


(a)Both immediately before and immediately after giving effect to such Credit
Extension and the application of the proceeds thereof, (i) there exists no
Default or Event of Default, and (ii) the Consolidated Cash Flow Leverage Ratio
shall not exceed (x) in the case of Credit Extension on or before September 30,
2018, 2.5 to 1.0 and (y) in the case of any Credit Extension after September 30,
2018, 2.25 to 1.0.


(b)The representations and warranties contained in Article V are (x) with
respect to any representations or warranties that contain a materiality
qualifier, true and correct in all respects as of such Borrowing Date, except to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all respects on and as of such earlier date and (y) with respect
to any representations


50



--------------------------------------------------------------------------------




or warranties that do not contain a materiality qualifier, true and correct in
all material respects as of such Borrowing Date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects on and as of such earlier date.


Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, or
request for issuance of a Facility LC with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 4.2(a) and (b) have been satisfied.



ARTICLE V REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


5.1.    Existence and Standing. The Borrower is a corporation duly and properly
incorporated and in good standing under the laws of the State of Delaware and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted. Each Restricted Subsidiary is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to carry on its business
as now conducted. Each of the Borrower and the Restricted Subsidiaries (a) holds
all certificates of authority, licenses, and permits necessary to carry on its
business as presently conducted in each jurisdiction in which it is carrying on
such business, except where the failure to hold such certificates, licenses, or
permits could not constitute a Material Adverse Effect and (b) is duly qualified
and in good standing as a foreign corporation (or other organization) in each
jurisdiction in which the character of the properties it owns, leases, or
operates or the business it conducts makes such qualification necessary and the
failure so to qualify could permanently preclude the Borrower or such Restricted
Subsidiary from enforcing its rights with respect to any assets or expose the
Borrower to any Material Adverse Occurrence.



5.2.    Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.


5.3.    No Conflict; No Default.    Neither the execution and delivery by the
Borrower of the Loan Documents to which it is a party, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or (ii) the Borrower’s
Constituent Documents, or (iii) the provisions of any indenture, instrument or
agreement to which the Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or a Restricted
Subsidiary pursuant


51



--------------------------------------------------------------------------------




to the terms of any such indenture, instrument or agreement. Neither the
Borrower nor any Restricted Subsidiary is in default under or in violation of
any such law, statute, rule, regulation, order, writ, judgment, injunction,
decree, determination, or award or any such indenture, loan or credit agreement,
or other agreement, lease, or instrument in any case in which the consequences
of such default or violation could constitute a Material Adverse Effect.


5.4.    Government Consent. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Restricted Subsidiaries, is required to be obtained by
the Borrower or any of its Restricted Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.


5.5.    Financial Statements and Condition.    The December 31, 2016 audited
consolidated financial statements of the Borrower and its Subsidiaries, and the
Borrower’s unaudited financial statements dated as of June 30, 2017, heretofore
delivered to the Lenders were prepared in accordance with GAAP in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operations of the Borrower and its Subsidiaries at such date and
the consolidated results of their operations for the period then ended. The
consolidated financial projections (including an operating budget and a cash
flow budget) of the Borrower heretofore delivered to the Administrative Agent in
connection with the most recent audited financial statements were prepared by
the Borrower in good faith utilizing assumptions believed by the Borrower to be
reasonable at the time.


5.6.    Material Adverse Change.    Since the date of the most recent audited
financial statements delivered to the Administrative Agent there has been no
Material Adverse Effect.



5.7.    Taxes.    The Borrower and its Subsidiaries have filed all United States
federal and state income Tax returns and all other material Tax returns which
are required to be filed by them and have paid all United States federal and
state income Taxes and all other material Taxes due from the Borrower and its
Subsidiaries, including, without limitation, pursuant to any assessment received
by the Borrower or any of its Subsidiaries, except such Taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with GAAP and as to which no Lien exists. No Tax Liens
have been filed and no claims have been asserted in writing with respect to any
such Taxes. The charges, accruals and reserves on the books of the Borrower and
its Subsidiaries in respect of any Taxes or other governmental charges are
adequate in all material respects.


5.8.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. Other than any liability incident to any litigation,
arbitration


52



--------------------------------------------------------------------------------




or proceeding which could not reasonably be expected to have a Material Adverse
Effect, the Borrower has no material Contingent Obligations not provided for or
disclosed in the financial statements referred to in Section 5.5.


5.9.    ERISA.    Each Plan is in substantial compliance with all applicable
requirements of ERISA and the Code and with all material applicable rulings and
regulations issued under the provisions of ERISA and the Code setting forth
those requirements. No Reportable Event has occurred and is continuing with
respect to any Plan. All of the minimum funding standards applicable to such
Plans have been satisfied and there exists no event or condition that would
reasonably be expected to result in the institution of proceedings to terminate
any Plan under § 4042 of ERISA. With respect to each Plan subject to Title IV of
ERISA, as of the most recent valuation date for such Plan, the present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan and previously furnished in writing to the Administrative
Agent) of such Plan’s projected benefit obligations did not exceed the fair
market value of such Plan’s assets.


5.10.    Regulation U. Margin stock (as defined in Regulation U) constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge, or other restriction
hereunder. The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Advance or drawing under each
Letter of Credit, not more than 25% of the value of the assets (either of the
Borrower only or of the Borrower and its Subsidiaries on a consolidated basis)
subject to the provisions of Section 6.13 or Section 6.16 or subject to any
restriction contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 7.5 will be margin stock.


5.11.    Compliance With Laws.    The Borrower and its Subsidiaries are in
compliance in all material respects with all applicable statutes, rules,
regulations, orders and restrictions of any Governmental Authority having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property.



5.12.    Ownership of Properties. Except as set forth in Schedule 5.12, on the
date of this Agreement, the Borrower and its Restricted Subsidiaries will have
good title, free of all Liens other than Permitted Liens, to all of the Property
and assets reflected in the Borrower’s most recent consolidated financial
statements provided to the Administrative Agent as owned by the Borrower and its
Restricted Subsidiaries (other than as may have been disposed of in a manner
permitted by Section 6.13(a)).


5.13.    Trademarks; Patents.    Each of the Borrower and the Restricted
Subsidiaries possesses or has the right to use all of the patents, trademarks,
trade names, service marks, and copyrights, and applications therefor, and all
technology, know-how, processes, methods, and designs necessary for the conduct
of its business, without known conflict with the rights of others which would
reasonably be expected to result in a Material Adverse Effect.




52



--------------------------------------------------------------------------------




5.14.    Burdensome Restrictions.    Neither the Borrower nor any Restricted
Subsidiary is a party to or otherwise bound by any indenture, loan or credit
agreement, or lease or other agreement or instrument or subject to any charter,
corporate, or partnership restriction that could constitute a Material Adverse
Effect.


5.15.    Plan Assets; Prohibited Transactions.    The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101, as
modified by Section 3(42) of ERISA, of an employee benefit plan (as defined in
Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan (within
the meaning of Section 4975 of the Code) which is subject to Section 4975 of the
Code, and neither the execution of this Agreement nor the making of Credit
Extensions hereunder gives rise to a prohibited transaction within the meaning
of Section 406 of ERISA or Section 4975 of the Code. The Borrower is not subject
to any law, rule or regulation which is substantially similar to the prohibited
transaction provisions of Section 406 of ERISA or Section 4975 of the Code.


5.16.    Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded its Property and operations and those of its Subsidiaries are in
material compliance with applicable Environmental Laws and that none of Borrower
or any of its Restricted Subsidiaries is subject to any liability under
Environmental Laws that individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any
Restricted Subsidiary has received any written notice to the effect that its
Property and/or operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any Hazardous Material, which non-compliance or remedial
action could reasonably be expected to have a Material Adverse Effect.



5.17.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.


5.18.    Insurance.    The Borrower maintains, and has caused each Restricted
Subsidiary to maintain, with financially sound and reputable insurance companies
insurance on all their Property and liability insurance in such amounts, subject
to such deductibles and self- insurance retentions and covering such Properties
and risks as is consistent with sound business practice.


5.19.
Solvency.



(a)    Immediately after the consummation of the transactions to occur on the
Effective Date and immediately following the making of each Credit Extension, if
any, made on the Effective Date and after giving effect to the application of
the proceeds of such Credit Extensions, (a) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, subordinated, contingent or otherwise, of the
Borrower and its Subsidiaries on a consolidated basis; (b) the present fair
saleable value of the


53



--------------------------------------------------------------------------------




Property of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the
Effective Date.


(b)    The Borrower does not intend to, or to permit any of its Subsidiaries to,
and does not believe that it or any of its Subsidiaries will, incur debts beyond
its ability to pay such debts as they mature, taking into account the timing of
and amounts of cash to be received by it or any such Subsidiary and the timing
of the amounts of cash to be payable on or in respect of its Indebtedness or the
Indebtedness of any such Subsidiary.


5.20.    No Default. As of the Effective Date, no Default or Event of Default
has occurred and is continuing.


5.21.    Anti-Corruption Laws; Sanctions.    The Borrower, its Subsidiaries and
their respective officers and employees and to the knowledge of the Borrower,
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. The Borrower has implemented and
maintains in effect for itself and its Subsidiaries policies and procedures to
ensure compliance by the Borrower, its Subsidiaries, and their respective
officers, employees, directors, and agents with Anti-Corruption Laws and
applicable Sanctions. None of the Borrower’s Subsidiaries, or any directors,
officer, employee, agent, or affiliate of the Borrower’s Subsidiaries is an
individual or entity that is, or is owned (individually or in the aggregate,
directly or indirectly) or controlled by individuals or entities (including any
agency, political subdivision or instrumentality of any government) that are (i)
the target of any Sanctions or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions
(currently Crimea, Cuba, Iran, North Korea, Sudan and Syria). None of the
Borrower or any directors, officer, employee, agent, or affiliate of the
Borrower is an individual or entity that is, or is 10% or more owned
(individually or in the aggregate, directly or indirectly) or controlled by
individuals or entities (including any agency, political subdivision or
instrumentality of any government) that are (i) the target of any Sanctions or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions (currently Crimea, Cuba, Iran, North
Korea, Sudan and Syria).


5.22.
EEA Financial Institution. No Loan Party is an EEA Financial Institution.



5.23.    Full Disclosure. Subject to the following sentence, neither the
financial statements referred to in Section 5.5 or Section 6.1, nor any other
certificate, written statement, exhibit, or report furnished by or on behalf of
the Borrower in connection with or pursuant to this Agreement, contains any
untrue statement of a material fact or omits any material fact necessary to make
the statements therein not misleading. Certificates or statements furnished by
or on behalf of the Borrower to the Administrative Agent consisting of
projections or forecasts of future results


54



--------------------------------------------------------------------------------




or events have been prepared in good faith and based on good faith estimates and
assumptions of the management of the Borrower, and the Borrower has no reason to
believe that such projections or forecasts are not reasonable.


5.24.    Subsidiaries. Schedule 5.24 sets forth as of the date of this Agreement
a list of all Subsidiaries, the number and percentage of the shares of each
class of Equity Interests owned beneficially or of record by the Borrower or any
Subsidiary therein and the jurisdiction of incorporation of each Subsidiary, and
designates whether such Subsidiary is a Restricted Subsidiary. All of the issued
and outstanding Equity Interests of such Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.



ARTICLE VI COVENANTS
During the term of this Agreement, unless the Required Lenders shall otherwise
consent
in writing:


6.1.    Financial Reporting.    The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with GAAP, and furnish to the Administrative Agent:


(a)Within 120 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP) audit report, with no going concern
modifier, certified by independent certified public accountants acceptable to
the Lenders, prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries, including balance sheets as of the end of such period,
related profit and loss and reconciliation of surplus statements, and a
statement of cash flows.



(b)Within 120 days after the close of each of its fiscal years, consolidating
unaudited balance sheets of the Borrower as of the close of each such period and
consolidating profit and loss and reconciliation of surplus statements
(including sufficient detail for independent calculation of the financial
covenants set forth in Section 6.21) and a statement of cash flows of the
Borrower or the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief financial officer.


(c)Within 60 days after the close of the first three (3) quarterly periods of
each of its fiscal years, for itself and its Subsidiaries, consolidated
unaudited balance sheets as of the close of each such period and consolidated
profit and loss and reconciliation of surplus statements (including sufficient
detail for independent calculation of the financial covenants set forth in
Section 6.21) and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer.


(d)As soon as available, but in any event within 120 days after the beginning of
each fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow statement)
of the Borrower and Subsidiaries on a consolidated basis for such fiscal year.


(e)Together with the financial statements required under Sections 6.1(a) and
6.1(c), a compliance certificate in substantially the form of Exhibit B (the
“Compliance Certificate”) signed by its chief financial officer showing the
calculations necessary to determine compliance with this Agreement and stating
that no Default or Event of Default exists, or if any Default or Event of
Default exists, stating the nature and status thereof.


(f)Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished.


(g)Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the U.S. Securities and Exchange Commission.


(h)Such other information (including non-financial information and environmental
reports) as the Administrative Agent may from time to time reasonably request.


55



--------------------------------------------------------------------------------






(i)Any financial statement required to be furnished pursuant to Section 6.1(a)
or 6.1(c) shall be deemed to have been furnished on the date on which the
Lenders receive notice that the Borrower has filed such financial statement with
the U.S. Securities and Exchange Commission and is available on the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to the Administrative Agent and the Lenders
without charge; provided that the Borrower shall give notice of any such filing
to the Administrative Agent (who shall then give notice of any such filing to
the Lenders). Notwithstanding the foregoing, the Borrower shall deliver paper or
electronic copies of any such financial statement to the Administrative Agent if
the Administrative Agent requests the Borrower to furnish such paper or
electronic copies until written notice to cease delivering such paper or
electronic copies is given by the Administrative Agent.



(j)Immediately upon any officer of the Borrower becoming aware of any Default or
Event of Default, a notice describing the nature thereof and what action the
Borrower proposes to take with respect thereto.


If any information which is required to be furnished to the Lenders under
Section 6.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date, then the information required hereunder
shall be furnished to the Lenders at such earlier date.


6.2.    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for general corporate purposes,
Permitted Acquisitions, repurchases of Borrower Equity Interests, and other
purposes specifically contemplated or permitted by this Agreement. The Borrower
will not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances to purchase or carry any “margin stock” (as defined in Regulation U) to
the extent that such transaction would cause the representation set forth in
Section 5.10 of this Agreement to be untrue as if remade by the Borrower as of
the effectiveness of such transaction, or would otherwise be in violation of
Regulation U. The Borrower will not request any Loan or Facility LC, and will
not use, and the Borrower will ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Facility LC in furtherance of an offer, payment, promise to pay,
or authorization of the payment or giving of money, or anything else of value,
to any Person in violation of any Anti-Corruption Laws. The Borrower will not,
directly or indirectly, use the proceeds of the Loans or any Facility LC, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or otherwise).


6.3.    Notice of Material Events.    The Borrower will, and will cause each
Subsidiary to, give notice in writing to the Administrative Agent and each
Lender, promptly and in any event within ten days after an officer of the
Borrower obtains knowledge thereof, of the occurrence of any of the following:


(a)any Default or Event of Default;


56



--------------------------------------------------------------------------------






(b)(i) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority (including pursuant to any applicable
Environmental Laws) against or affecting the Borrower or any Affiliate thereof
that, if adversely determined, would reasonably be expected to result in a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions and (ii) any material adverse development which occurs in
any litigation, arbitration or governmental investigation or proceeding
previously disclosed by the Borrower or any Subsidiary;


(c)with respect to a Plan, (i) any failure to pay all required minimum
contributions and installments on or before the due dates provided under Section
430(j) of the



Code or (ii) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA, of an application for a waiver of the minimum funding standard;


(d)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;


(e)any material change in accounting policies of, or financial reporting
practices by, the Borrower or any Subsidiary; and


(f)any other development, financial or otherwise, which would reasonably be
expected to have a Material Adverse Effect.


Each notice delivered under this Section 6.3 shall be accompanied by a statement
of an officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


6.4.    Conduct of Business. The Borrower will, and will cause each Restricted
Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted (including activities incidental to the foregoing) and do all things
necessary to remain duly incorporated or organized, validly existing and (to the
extent such concept applies to such entity) in good standing as a domestic
corporation, partnership or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent compliance with this Section 6.4 would
reasonably be expected to directly result in a Material Adverse Effect.


6.5.    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings,
with respect to which adequate reserves have been set aside in accordance with
GAAP and which could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.


57



--------------------------------------------------------------------------------






6.6.    Insurance. The Borrower will, and will cause each Restricted Subsidiary
to, maintain with financially sound and reputable insurance companies insurance
on all their Property and liability insurance in such amounts, subject to such
deductibles and covering such Properties and risks as is consistent with sound
business practice, and the Borrower will furnish to the Administrative Agent,
upon its written request, full information as to the insurance carried. The
Administrative Agent shall be named as lender loss payee pursuant to a standard
mortgagee provision acceptable to the Administrative Agent and/or additional
insured with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notices before any such policy or policies shall be
cancelled. The Borrower shall notify the Administrative Agent in writing,
promptly after any Authorized Officer’s awareness thereof, if (i) any such
policy or policies shall be materially altered in a manner adverse to the
Administrative Agent and/or the Lenders or (ii) the amount of coverage
thereunder shall be reduced.



6.7.    Compliance with Laws and Material Contractual Obligations.    The
Borrower will, and will cause each Restricted Subsidiary to, (i) comply in all
material respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws, Anti-Corruption Laws and applicable
Sanctions and (ii) perform in all material respects its obligations under
material agreements to which it is a party. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Restricted Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions. The
Borrower will not use or allow any tenants or subtenants to use, or permit any
Restricted Subsidiary to use or allow any tenants or subtenants to use, its
Property for any business activity that violates, in any material respect, any
federal or state law or that supports a business that violates any federal or
state law in any material respect.


6.8.    Maintenance of Properties. The Borrower shall maintain, and cause each
Restricted Subsidiary to maintain, its properties used or useful in the conduct
of its business in good condition, repair, and working order, and supplied with
all necessary equipment, and make all necessary repairs, renewals, replacements,
betterments, and improvements thereto, all as reasonably necessary for the
business carried on in connection therewith to be properly and advantageously
conducted at all times.


6.9.    Books and Records; Inspection. The Borrower will, and will cause each of
its Restricted Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities in all material respects. The Borrower
will, and will cause each Restricted Subsidiary to, permit the Administrative
Agent and the Lenders, by their respective representatives and agents, upon
reasonable advance written notice (including email) and, at the Borrower’s
expense, to inspect any of the Property, books and financial records of the
Borrower and each Restricted Subsidiary, to examine and make copies of the books
of accounts and other financial records of the Borrower and each Restricted
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Restricted


58



--------------------------------------------------------------------------------




Subsidiary with, and to be advised as to the same by, their respective officers
at such reasonable times and intervals as the Administrative Agent or any Lender
may designate.


6.10.    Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, would reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, and
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP.


6.11.    Indebtedness. The Borrower will not, nor will it permit any Restricted
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:


(a)The Loans and the Reimbursement Obligations.



(b)Indebtedness existing on the date hereof and described in Schedule 6.11 and
any renewal or extension of such Indebtedness that does not increase the
principal amount thereof.


(c)Indebtedness arising under Swaps, Rate Protection Agreements or Foreign
Currency Hedging Agreements that are non-speculative in nature.


(d)Indebtedness for the purchase price of equipment used in the ordinary course
of the Borrower’s business, provided, that in no event shall the amount of such
purchase- money indebtedness with respect to any equipment exceed 100% of the
fair market value of such equipment and, provided further, that any
interest-bearing Indebtedness permitted under this Section 6.11(d), in the
aggregate, shall not exceed $10,000,000 at any time outstanding.


(e)
Indebtedness secured by Liens permitted under Section 6.16(a)-(h).



(f)Contingent consideration payable in connection with a Permitted Acquisition.


(g)Accounts payable, accruals, and deferred Taxes payable in the ordinary course
of business.


(h)Other Indebtedness, provided that the aggregate principal amount of
Indebtedness permitted under this Section 6.11(h), in the aggregate, does not
exceed $5,000,000 at any time outstanding.


6.12.    Merger.    The Borrower will not, nor will it permit any Restricted
Subsidiary to, merge or consolidate with or into any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that (i) a Restricted Subsidiary may merge, consolidate, liquidate or
dissolve into the Borrower or any wholly-owned Subsidiary (with the Borrower or
the wholly-owned Subsidiary being the survivor therefrom) and, after giving
effect to such transaction, the Borrowers complies with Section 6.27 and (ii)
and the Borrower or any Restricted Subsidiary may merge or consolidate with or
into any Person other than the Borrower


59



--------------------------------------------------------------------------------




or a Subsidiary for the sole purpose of effecting a Permitted Acquisition (with
the Borrower or such Subsidiary being the survivor thereof).


6.13.    Sale of Assets. The Borrower will not, nor will it permit any
Restricted Subsidiary to, lease, sell or otherwise dispose of its Property to
any other Person, except:


(a)Sales of inventory, or used, worn-out or surplus equipment, all in the
ordinary course of business.


(b)The sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are applied with reasonable promptness to the purchase
price of such replacement equipment.


(c)Leases, sales or other dispositions of its Property that, together with all
other Property of the Borrower and its Subsidiaries previously leased, sold or
disposed of (other than sales otherwise permitted under this Section 6.13(c))
during the twelve-month period ending



with the month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries.


(d)
The China Facility Divestment.



6.14.    Investments.    The Borrower will not, nor will it permit any
Restricted Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, except:


(a)Cash Equivalent Investments.


(b)Existing Investments in Subsidiaries and other Investments in existence on
the date hereof and described in Schedule 6.14.


(c)
Investments constituting Permitted Acquisitions.



(d)Travel advances to management personnel and employees in the ordinary course
of business.


(e)Investments constituting Swaps, Rate Protection Agreements or Foreign
Currency Hedging Agreements that are non-speculative in nature and are permitted
under Section 6.18.


(f)Investments in Subsidiaries after the date of this Agreement, whether through
the formation or acquisition of such Subsidiaries, so long as the Borrower has
complied with Section 6.27, no Default or Event of Default then exists or would
occur as a result of any such Investment, and if any such Investment occurs
through an Acquisition, such Acquisition is a Permitted Acquisition.


60



--------------------------------------------------------------------------------






(g)Investments in joint ventures, provided that no Default or Event of Default
then exists or would occur as a result of any such Investment.


(h)Other readily marketable Investments in debt securities that are reasonably
acceptable to the Administrative Agent.


(i)Other Investments, provided that the aggregate principal amount of such other
Investments does not exceed $7,500,000 at any time outstanding provided that no
Default or Event of Default then exists or would occur as a result of any such
Investment.


6.15.    Acquisitions.    The Borrower will not, nor will it permit any
Restricted Subsidiary, to make any Acquisition other than a Permitted
Acquisition.


6.16.    Liens. The Borrower will not, nor will it permit any Restricted
Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Restricted Subsidiaries, except:



(a)Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.


(b)Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.


(c)Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.


(d)Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to Properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries.


(e)Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts, securities accounts or other funds maintained with a
creditor depository institution; provided that
(i)such account is not a dedicated cash collateral account and is not subject to
restriction against access by Borrower or a Subsidiary in excess of those set
forth by regulations promulgated by the Board of Governors of the Federal
Reserve, and (ii) such account is not intended by the Borrower or any Subsidiary
to provide collateral to the depository institution.




61



--------------------------------------------------------------------------------




(f)
Liens existing on the date hereof and described in Schedule 6.16.



(g)Liens on Property acquired in a Permitted Acquisition, provided that such
Liens extend only to the Property so acquired and were not created in
contemplation of such acquisition.


(h)Liens in favor of the Administrative Agent or its Affiliates, for the benefit
of the Lenders, granted pursuant to any Collateral Document.


(i)Other Liens securing Indebtedness permitted under Section 6.11(h) provided
that the aggregate principal amount of Indebtedness secured by Liens described
in this clause (i) at any time does not exceed $5,000,000 at any time
outstanding.


6.17.    Transactions with Affiliates. The Borrower will not, and will not
permit any Restricted Subsidiary to, enter into any transaction with any
Affiliate of the Borrower except upon fair and reasonable terms no less
favorable than the Borrower or such Restricted Subsidiary would obtain in a
comparable arms-length transaction.



6.18.    Rate Protection and Foreign Currency Hedging Agreements.    Borrower
shall not, and shall not permit any Restricted Subsidiary to, enter into any
hedging arrangements, other than any Rate Protection Agreements and Foreign
Currency Hedging Agreements.


6.19.    Restricted Payments.    The Borrower will not, nor will it permit any
Restricted Subsidiary to, make any Restricted Payment, except that (i) any
Subsidiary may declare and pay dividends or make distributions to the Borrower
or to a Wholly-Owned Subsidiary of the Borrower subject to continuing compliance
with Section 6.27, (ii) the Borrower may declare and pay dividends on its
capital stock or repurchase shares of the Borrower’s capital stock provided that
no Default or Event of Default shall exist before or after giving effect to such
dividends or repurchase as a result thereof.


6.20.    Restrictive Agreements. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to holders of its equity interests or to make
or repay loans or advances to the Borrower or any other Restricted Subsidiary or
to guarantee Indebtedness of the Borrower or any other Restricted Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.


62



--------------------------------------------------------------------------------






6.21.
Financial Covenants.



(a)Consolidated Fixed Charge Coverage Ratio.    The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio to be less than 2.0 to 1.0 as of the
end of the then most-recently completed four (4) fiscal quarters.


(b)Consolidated Cash Flow Leverage Ratio. The Borrower will not permit the
Consolidated Cash Flow Leverage Ratio as of the last day of any fiscal quarter
to be greater than, (i) in the case of any fiscal quarter ending on or before
September 30, 2018, 2.5 to 1.0 and
(ii)
in the case of any fiscal quarter ending after September 30, 2018, 2.25 to 1.0



6.22.    Material Domestic Subsidiaries. As promptly as possible but in any
event within thirty (30) days (or such later date as may be agreed by the
Administrative Agent in its sole discretion) after a Material Domestic
Subsidiary is organized or acquired, or any Person becomes a Material Domestic
Subsidiary pursuant to the definition thereof, or is designated by the Borrower
or the Administrative Agent as a Material Domestic Subsidiary, the Borrower
shall provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such
Subsidiary and, upon the written request of the Administrative Agent, shall
cause each such Subsidiary to (i) enter into a guaranty with the Administrative
Agent in a form reasonably acceptable to the Administrative Agent and (ii)
deliver a joinder to the Security Agreement and provide such other documentation
as the Administrative Agent may reasonably request.


6.23.    Further Assurances. Each Loan Party will, and will cause each
Subsidiary to, in keeping with Section 8.3 hereof, as applicable, promptly
correct any ambiguity, omission, mistake, defect, inconsistency or error that
may be discovered in any Loan Document or in the execution, acknowledgment or
recordation thereof.


6.24.    Anti-Money Laundering Compliance. The Borrower shall, and shall cause
each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
anti-money laundering laws and regulations.


6.25.    Deposit Accounts. The Borrower will maintain all of its primary United
States borrowing, depository, and treasury management at the Administrative
Agent for such time as the Administrative Agent is also a Lender.


6.26.    Existence.    The Borrower shall maintain, and cause each Restricted
Subsidiary to maintain, its corporate existence in good standing under the laws
of its jurisdiction of organization and its qualification to transact business
in each jurisdiction where failure so to qualify would permanently preclude the
Borrower or such Restricted Subsidiary from enforcing its rights with respect to
any material asset or would expose the Borrower or such Restricted Subsidiary to
any material liability; provided, however, that nothing herein shall prohibit
the merger or liquidation of any Subsidiary allowed under Section 6.12.




63



--------------------------------------------------------------------------------




6.27.    Additional Restricted Subsidiaries. In the event that upon (a) the
delivery of any Compliance Certificate or (b) the completion of any transaction
involving the Borrower or any of its Subsidiaries, including the formation or
acquisition of any Subsidiary, the aggregate amount of the consolidated assets
or aggregate Consolidated EBITDA of the Borrower and the Restricted Subsidiaries
existing as of the date for which such Compliance Certificate was prepared or
upon giving effect to such transaction was, respectively, either less than (i)
70% of the aggregate amount of the consolidated assets of the Borrower and the
Borrower's Subsidiaries or (ii) 70% of the Consolidated EBITDA of the Borrower
and the Borrower's Subsidiaries, then the Borrower shall, within 30 days
thereafter, designate one or more additional Subsidiaries as Restricted
Subsidiaries, and each such additional Restricted Subsidiary shall thereafter be
a Restricted Subsidiary for all purposes under this Agreement.





ARTICLE VII DEFAULTS


The occurrence of any one or more of the following events shall constitute an
Event of
Default (each, an “Event of Default”):



7.1.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date made or confirmed,
except to the extent the same expressly relates solely to an earlier date.


7.2.    Nonpayment of (i) principal of any Loan when due or (ii) any
Reimbursement Obligation, interest upon any Loan, any LC Fee, or any other
obligation under any of the Loan Documents within three (3) Business Days after
the same becomes due.


7.3.    The breach by the Borrower of any of the terms or provisions of Section
6.1 (Financial Reporting), 6.2 (Use of Proceeds), 6.3 (Notice of Material
Events), 6.4 (Conduct of Business), 6.7 (Compliance with Laws and Material
Contractual Obligations), 6.10 (Payment of Obligations), 6.11 (Indebtedness),
6.12 (Merger), 6.13 (Sale of Assets), 6.14 (Investments), 6.15
(Acquisitions), 6.16 (Liens), 6.19 (Restricted Payments), 6.21 (Financial
Covenants), 6.24 (Anti- Money Laundering Compliance) or 6.26 (Existence).


7.4.    The breach by the Borrower (other than a breach which constitutes an
Event of Default under another Section of this Article VII) of any of the terms
or provisions of this Agreement which is not remedied within thirty (30) days
after the earlier of (i) the Borrower or any Restricted Subsidiary becoming
aware of any such breach and (ii) the Administrative Agent notifying the
Borrower of any such breach.


7.5.    (i) Failure of the Borrower or any of its Subsidiaries to pay when due
any payment (whether of principal, interest or any other amount) in respect of
any Material Indebtedness, (ii) the


64



--------------------------------------------------------------------------------




default by the Borrower or any of its Subsidiaries in the performance (beyond
the applicable grace period with respect thereto, if any) of any term, provision
or condition contained in any Material Indebtedness Agreement, or any other
event shall occur or condition exist, the effect of which default, event or
condition under this clause (ii) is to cause, or to permit the holder(s) of such
Material Indebtedness or the lender(s) under any Material Indebtedness Agreement
to cause, any portion of such Material Indebtedness to become due prior to its
stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date, or (iii) any
portion of Material Indebtedness of the Borrower or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof.


7.6.    The Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material



allegations of any such proceeding filed against it, (v) take any corporate,
limited liability company or partnership action to authorize or effect any of
the foregoing actions set forth in this Section 7.6, (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.7, or (vii) the
Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.


7.7.    Without the application, approval or consent of the Borrower or any of
its Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of forty-five (45) consecutive days.


7.8.    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.


7.9.    The Borrower or any of its Subsidiaries shall fail within ninety (90)
days to pay, obtain a stay with respect to, or otherwise discharge one or more
(i) judgments or orders for the payment of money in excess of $500,000 (or the
equivalent thereof in currencies other than Dollars) in the aggregate, or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; provided, however,
that there shall


65



--------------------------------------------------------------------------------




not be an Event of Default under this Section 7.9 to the extent that a judgment
or order is stayed on appeal or otherwise is being appropriately contested in
good faith in a court of competent jurisdiction.


7.10 Any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any of its Subsidiaries to enforce (i)
judgments or orders for the payment of money in excess of $500,000 (or the
equivalent thereof in currencies other than Dollars) in the aggregate, or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; provided, however,
that there shall not be an Event of Default under this Section 7.10 to the
extent that such action by a judgment creditor is being appropriately contested
in good faith in a court of competent jurisdiction.


7.11. (i) With respect to a Plan, the Borrower or an ERISA Affiliate is subject
to a lien in excess of $500,000 pursuant to Section 430(k) of the Code or
Section 302(c) of ERISA or Title IV of ERISA, or (ii) an ERISA Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect.


7.12    Nonpayment by the Borrower or any Subsidiary of any Swap Obligation when
due or the breach by the Borrower or any Subsidiary of any term, provision or
condition contained in any Swap or any transaction of the type described in the
definition of “Swap,” whether or not any Lender or Affiliate of a Lender is a
party thereto.


7.13
Any Change in Control shall occur.



7.14    The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.


7.15    Any Loan Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, any Guarantor
repudiates or purports to revoke its Guaranty or any Guarantor shall otherwise
deny that it has any further liability under any Guaranty to which it is a
party, or shall give notice to such effect.


7.16    Any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document or
the terms hereof, or any Collateral Document shall fail to remain in full force
or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or any Loan Party
shall fail to comply with any of the terms or provisions of any Collateral
Document to which it is a party.





ARTICLE VIII


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


66



--------------------------------------------------------------------------------






8.1.    Acceleration; Remedies.


(a)    If any Event of Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
and the obligation and power of the LC Issuer to issue Facility LCs shall
automatically terminate and the Obligations under this Agreement and the other
Loan Documents shall immediately become due and payable without any election or
action on the part of the Administrative Agent, the LC Issuer or any Lender and
the Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations under this Agreement
and the other Loan Documents (such difference, the “Collateral Shortfall
Amount”). If any other Event of Default occurs, the Administrative Agent may,
and at the request of the Required Lenders shall, (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations under this
Agreement and the other Loan Documents to be due and payable, or both, whereupon
the Obligations under this Agreement and the other Loan Documents shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives, and (b) upon notice
to the Borrower and in addition to the continuing right to demand payment of all
amounts payable under this Agreement, make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.



(b)If at any time while any Event of Default is continuing, the Administrative
Agent determines that the Collateral Shortfall Amount at such time is greater
than zero, the Administrative Agent may make demand on the Borrower to pay, and
the Borrower will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.


(c)The Administrative Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations under this Agreement and the other Loan Documents and any
other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuer under the Loan Documents, as provided
in Section 8.2.


(d)At any time while any Event of Default is continuing, neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Obligations under this Agreement and the other Loan Documents
have been indefeasibly paid in full and the Aggregate Revolving Commitment has
been terminated, any funds remaining in the Facility LC Collateral Account shall
be returned by the Administrative Agent to the Borrower or paid to whomever may
be legally entitled thereto at such time.




67



--------------------------------------------------------------------------------




(e)If, within thirty (30) days after acceleration of the maturity of the
Obligations under this Agreement and the other Loan Documents or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuer to issue Facility LCs hereunder as a result of any Event of Default
(other than any Event of Default as described in Section 7.6 or 7.7 with respect
to the Borrower) and before any judgment or decree for the payment of the
Obligations due under this Agreement and the other Loan Documents shall have
been obtained or entered, the Required Lenders (in their sole discretion) shall
so direct, the Administrative Agent shall, by notice to the Borrower, rescind
and annul such acceleration and/or termination.


(f)Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise all rights and remedies under the Loan Documents and enforce all other
rights and remedies under applicable law.


8.2.    Application of Funds.    After the exercise of remedies provided for in
Section 8.1 (or after the Obligations under this Agreement and the other Loan
Documents have automatically become immediately due and payable as set forth in
the first sentence of Section 8.1(a)), any amounts received by the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:





(a)First, to payment of fees, indemnities, expenses and other amounts (including
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;


(b)second, to payment of fees, indemnities and other reimbursable expenses
(other than principal, interest, and LC Fees) payable to the Lenders and the LC
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the LC Issuer as required by Section 9.6 and amounts payable under
Article III);


(c)third, to payment of accrued and unpaid LC Fees and interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the LC Issuer in
respect of the respective amounts described in this Section 8.2(c) payable to
them;


(d)fourth, to payment of all Obligations ratably among the Lenders, the LC
Issuer and any Affiliate of any of the foregoing, including with respect to
Lender-Provided Swaps and Cash Management Services;


(e)fifth, to the Administrative Agent for deposit to the Facility LC Collateral
Account in an amount equal to the Collateral Shortfall Amount (as defined in
Section 8.1(a)), if any; and


(f)
last, the balance, if any, to the Borrower or as otherwise required by law;



provided, however, that, notwithstanding anything to the contrary set forth
above, Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such


68



--------------------------------------------------------------------------------




Guarantor or its assets, but appropriate adjustments shall be made with respect
to payments from other Loan Parties to preserve the allocation to Obligations
otherwise set forth above in this Section 8.2.


8.3.    Amendments. Subject to the provisions of this Section 8.3, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to this Agreement or the Security
Agreement or changing in any manner the rights of the Lenders or the Borrower
hereunder or thereunder or waiving any Default or Event of Default hereunder;
provided, however, that no such supplemental agreement shall:


(a)without the consent of each Lender directly affected thereby, extend the
final maturity of any Loan, or extend the expiry date of any Facility LC to a
date after the Facility Termination Date or postpone any regularly scheduled
payment of principal of any Loan or forgive all or any portion of the principal
amount thereof or any Reimbursement Obligation related thereto, or reduce the
rate or extend the time of payment of interest or fees thereon or Reimbursement
Obligations related thereto or extend or increase the amount of the Revolving
Commitment of such Lender hereunder.



(b)without the consent of all of the Lenders, reduce the percentage specified in
the definition of Required Lenders, make any Loans in any currency other than
Dollars, or otherwise change the definition of Required Lenders or any other
provision specifying the number or percentage of Lenders required to amend,
waive or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder.


(c)
without the consent of all of the Lenders, amend Section 8.2, this Section

8.3 or Section 11.2; provided, that the foregoing limitation in respect of
Section 11.2 shall not prohibit each Lender directly affected thereby from
consenting to the extension of the final maturity date of its Loans or expiry
date of its Facility LCs beyond the Facility Termination Date as contemplated by
Section 8.3(a) above.


(d)without the consent of all of the Lenders, release all or substantially any
Guarantor of the Obligations or, except as otherwise provided in Section 10.17,
release all or substantially all of the Collateral.


No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision relating to the LC Issuer shall be
effective without the written consent of the LC Issuer. No amendment to any
provision of this Agreement relating to the Swing Line Lender or any Swing Line
Loans shall be effective without the written consent of the Swing Line Lender.
The Administrative Agent may waive payment of the fee required under Section
12.3(c) without obtaining the consent of any other party to this Agreement.
Notwithstanding anything to the contrary herein, the Administrative Agent may,
with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency of a technical or immaterial nature, as
determined in good faith by the Administrative Agent.


69



--------------------------------------------------------------------------------






8.4.    Preservation of Rights.    No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of an Event of Default or the inability of the
Borrower to satisfy the conditions precedent to such Credit Extension shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.3, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Administrative Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.





ARTICLE IX GENERAL PROVISIONS
9.1.    Survival of Representations.    All representations and warranties of
the
Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.


9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.


9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.


9.4.    Entire Agreement.    The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than those contained in the Fee Letter, which
shall survive and remain in full force and effect during the term of this
Agreement.


9.5.    Several Obligations; Benefits of this Agreement.    The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.


70



--------------------------------------------------------------------------------






9.6.
Expenses; Indemnification.



(a)The Borrower shall reimburse the Administrative Agent and the Arranger upon
demand for all reasonable, necessary and actual out-of-pocket expenses paid by
the Administrative Agent or the Arranger, including, without limitation, filing
and recording costs and fees, costs of any environmental review, consultants’
fees and travel expenses, and fees, charges and disbursements of outside counsel
to the Administrative Agent and the Arranger, and/or the allocated costs of
in-house counsel incurred from time to time, in each case, in connection with
(i) the due diligence, preparation, administration, negotiation, execution,
delivery, syndication, distribution (including, without limitation, via DebtX
and any other internet service selected by the Administrative Agent), review,
amendment, modification, and administration of the Loan Documents, (ii) the
enforcement or protection of the rights of the Administrative Agent, the LC
Issuer or any Lender under the Loan Documents, (iii) any workout, restructuring,
or amendment during the continuance of an Event of Default, and (iv) assessing
and responding to any subpoena, garnishment or similar process served on the
Administrative Agent relating to the Borrower, any Collateral, any Guarantor,
any Loan Document or the extensions of credit evidenced thereby. Costs and
expenses being reimbursed by the Borrower under this Section 9.6(a) shall
include only the reasonable, necessary and actual fees, charges, costs and
disbursements of one (and only one) outside counsel retained by and on behalf of
the Administrative Agent from time to time for the benefit of the Lenders. Costs
and expenses being reimbursed by the Borrower under this Section 9.6(a) further
include, without limitation, the reasonable, necessary and actual cost and
expense of obtaining an appraisal after the occurrence and during the
continuance of an Event of Default of each parcel of real property or interest
in real property described in the relevant Collateral Documents, which appraisal
shall be in conformity with the applicable requirements of any law or any
governmental rule, regulation, policy, guideline or directive (whether or not
having the force of law), or any interpretation thereof, including, without
limitation, the provisions of Title XI of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989 and costs and expenses incurred in
connection with the Reports described in the following sentence. The Borrower
acknowledges that from time to time, and at no cost or expense to Borrower
whatsoever, U.S. Bank may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
audit reports (the “Reports”) pertaining to the Borrower’s assets for internal
use by U.S. Bank from information furnished to it by or on behalf of the
Borrower, after U.S. Bank has exercised its rights of inspection pursuant to
this Agreement. Notwithstanding anything in this Section 9.6(a) to the contrary,
the maximum fees and other expenses for which Borrower shall be obligated to pay
to the Administrative Agent in connection with the drafting, negotiating and
execution of the Loan Documents prior to the Closing Date shall not exceed
$30,000.



(b)The Borrower hereby further agrees to indemnify and hold harmless the
Administrative Agent, the Arranger, the LC Issuer, each Lender, their respective
affiliates, and each of their directors, officers and employees, agents and
advisors (each, an “Indemnified Party”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements and settlement costs
(including, without limitation, all expenses of litigation or preparation
therefor) whether or not the Indemnified Party is a party thereto) which any
such Indemnified Party may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby, any
actual or alleged presence or release of Hazardous Materials on or from any
Property owned or operated by Borrower or any of its Subsidiaries, any
environmental liability related in any way to Borrower or any of its
Subsidiaries, or any actual or prospective claim, litigation, investigation or
proceeding


71



--------------------------------------------------------------------------------




relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Borrower or any of its
Subsidiaries, or the direct or indirect application or proposed application of
the proceeds of any Credit Extension hereunder except to the extent that they
are determined by a court of competent jurisdiction to have resulted from the
gross negligence, bad faith or willful misconduct of the applicable Indemnified
Party. The obligations of the Borrower under this Section 9.6 shall survive the
termination of this Agreement.


9.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.


9.8.    Accounting.    Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP in a manner consistent with that
used in preparing the financial statements referred to in Section 5.5, except
that any calculation or determination which is to be made on a consolidated
basis shall be made for the Borrower and all of its Subsidiaries, including
those Subsidiaries, if any, which are unconsolidated on the Borrower’s audited
financial statements; provided, however that, notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all



computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
Section 825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Subsidiaries at “fair value”,
as defined therein, or (ii) any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Codification
Subtopic 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and the Borrower,
the Administrative Agent or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and the Borrower
shall provide to the Administrative Agent and the Lenders reconciliation
statements showing the difference in such calculation, together with the
delivery of monthly, quarterly and annual financial statements required
hereunder. In addition, notwithstanding any other provision contained herein,
the definitions set forth in this Agreement and any financial calculations
required by the Loan Documents shall be computed to exclude any change to lease
accounting rules from those in effect pursuant to Financial Accounting Standards
Board Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance as in effect on the date hereof.


9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.




72



--------------------------------------------------------------------------------




9.10.    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have any
fiduciary responsibilities to the Borrower. Neither the Administrative Agent,
the Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence,
bad faith or willful misconduct of the party from which recovery is sought.
Neither the Administrative Agent, the Arranger, the LC Issuer nor any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases and agrees not to sue for, any lost profits or special, indirect,
consequential or punitive damages suffered by the Borrower in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby. It is agreed that the Arranger shall, in its capacity as
such, have no duties or responsibilities under the Agreement or any other Loan
Document. Each Lender acknowledges that it has not relied and will not rely on
the Arranger in deciding to enter into the Agreement or any other Loan Document
or in taking or not taking any action.



9.11.    Confidentiality.    The Administrative Agent and each Lender agrees to
hold any confidential information which it may receive from the Borrower in
connection with this Agreement in confidence, except for disclosure (i) to its
Affiliates and to the Administrative Agent and any other Lender and their
respective Affiliates, and, in each case, their respective employees, directors,
and officers, (ii) to legal counsel, accountants, and other professional
advisors to the Administrative Agent or such Lender provided such parties have
been notified of the confidential nature of such information, (iii) as provided
in Section 12.3(e), (iv) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, (v) any actual or prospective party (or its respective Affiliates) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (vi) to regulatory officials, (vii) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (viii) to any
Person in connection with any legal proceeding to which it is a party, (ix) to
its direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties
provided such parties have been notified of the confidential nature of such
information, (x) to rating agencies if requested or required by such agencies in
connection with a rating relating to the Advances hereunder, (xi) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (xii) to the extent such information (1) becomes
publicly available other than as a result of a breach of this Section 9.11 or
(2) becomes available to the Administrative Agent, the LC Issuer, the Swing Line
Lender or any other Lender on a non-confidential basis from a source other than
the Borrower, and (xiii) to Thompson Reuters LPC or any similar loan pricing
organization. Without limiting Section 9.4, the Borrower agrees that the terms
of this Section 9.11 shall set forth the entire agreement between the Borrower
and the


73



--------------------------------------------------------------------------------




Administrative Agent and each Lender with respect to any confidential
information previously or hereafter received by the Administrative Agent or such
Lender in connection with this Agreement, and this Section 9.11 shall supersede
any and all prior confidentiality agreements entered into by the Administrative
Agent or any Lender with respect to such confidential information.


9.12.    Non-reliance. Each Lender hereby represents that it is not relying on
or looking to any margin stock (as defined in Regulation U) for the repayment of
the Credit Extensions provided for herein.


9.13.    Disclosure.    The Borrower and each Lender hereby acknowledge and
agree that U.S. Bank and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.


9.14.    USA PATRIOT ACT NOTIFICATION.    The following notification is provided
to Borrower pursuant to Section 326 of the PATRIOT Act:



Each Lender that is subject to the requirements of the PATRIOT Act hereby
notifies the Borrower and each other Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act.


9.15.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or





74



--------------------------------------------------------------------------------




(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.






ARTICLE X


THE ADMINISTRATIVE AGENT


10.1.    Appointment; Nature of Relationship. U.S. Bank National Association is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, and is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the California Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.



10.2.    Powers.    The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.


10.3.    General Immunity.    Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence, bad faith or willful misconduct of such Person.


10.4.    No Responsibility for Loans, Recitals, etc.    Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (b) the performance or observance


75



--------------------------------------------------------------------------------




of any of the covenants or agreements of any obligor under any Loan Document,
including, without limitation, any agreement by an obligor to furnish
information directly to each Lender; (c) the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered solely
to the Administrative Agent; (d) the existence or possible existence of any
Default or Event of Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any collateral security; or (g) the
financial condition of the Borrower or any Guarantor of any of the Obligations
or of any of the Borrower’s or any such Guarantor’s respective Subsidiaries.


10.5.    Action on Instructions of Lenders. The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders. The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action. The
Administrative Agent may, at any time, request instructions from the Required
Lenders with respect to any actions or approvals which, by the terms of this
Agreement or any of the Loan Documents, the Administrative Agent is permitted or
required to take or to grant without consent or approval from the Required
Lenders, and if such instructions are promptly requested, the Administrative
Agent will be absolutely entitled to refrain from taking any action or to
withhold any approval under any of the Loan Documents and will not have any
liability for refraining from taking any action or withholding any approval
under any of the Loan Documents until it has received such instructions from the
Required Lenders.



10.6.    Employment of Administrative Agents and Counsel. The Administrative
Agent may execute any of its duties as Administrative Agent hereunder and under
any other Loan Document by or through employees, agents, and attorneys-in-fact.
The Administrative Agent will not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence, bad faith or willful
misconduct in the selection of agents or attorneys-in-fact.


10.7.    Reliance on Documents; Counsel.    The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper Person or Persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. For purposes of determining compliance
with the conditions specified in Sections 4.1 and 4.2, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
applicable date specifying its objection thereto.




76



--------------------------------------------------------------------------------




10.8.    Administrative Agent’s Reimbursement and Indemnification.    The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Pro Rata Shares (determined without excluding the
Defaulting Lenders) (i) for any amounts not reimbursed by the Borrower for which
the Administrative Agent is entitled to reimbursement by the Borrower under the
Loan Documents, (ii) for any other expenses incurred by the Administrative Agent
on behalf of the Lenders, in connection with the preparation, execution,
delivery, administration and enforcement of the Loan Documents (including,
without limitation, for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and
(iii)for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including, without limitation, for any such amounts
incurred by or asserted against the Administrative Agent in connection with any
dispute between the Administrative Agent and any Lender or between two or more
of the Lenders), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Administrative Agent and
(ii) any indemnification required pursuant to Section 3.5(d) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.



10.9.    Notice of Event of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement describing such
Default or Event of Default and stating that such notice is a “notice of
default”. In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders; provided
that, except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.


10.10.    Rights as a Lender. In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Revolving Commitment and its
Loans as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Subsidiaries in which the Borrower or such Subsidiary is
not restricted hereby from engaging with any other Person.


10.11.
Lender Credit Decision, Legal Representation.





77



--------------------------------------------------------------------------------




(a)    Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, the Arranger or any other Lender and based on the
financial statements prepared by the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished to the Lenders by the
Administrative Agent or Arranger hereunder, neither the Administrative Agent nor
the Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Administrative Agent or Arranger (whether or not in
their respective capacity as Administrative Agent or Arranger) or any of their
Affiliates.



(b)    Each Lender further acknowledges that it has had the opportunity to be
represented by legal counsel in connection with its execution of this Agreement
and the other Loan Documents, that it has made its own evaluation of all
applicable laws and regulations relating to the transactions contemplated
hereby, and that the counsel to the Administrative Agent represents only the
Administrative Agent and not the Lenders in connection with this Agreement and
the transactions contemplated hereby.


10.12.    Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, thirty (30)
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation, the Required Lenders shall have the right to
appoint (upon consultation with the Borrower as long as no Event of Default
exists), on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within fifteen (15) days after the resigning Administrative
Agent’s giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Administrative Agent hereunder. If the Administrative Agent has resigned and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the resigning
Administrative Agent. Upon the effectiveness of the resignation of the
Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Documents. After
the effectiveness of the resignation of an Administrative Agent, the provisions
of this Article X shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan


78



--------------------------------------------------------------------------------




Documents. In the event that there is a successor to the Administrative Agent by
merger, or the Administrative Agent assigns its duties and obligations to an
Affiliate pursuant to this Section 10.12, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Administrative Agent.


10.13.    Administrative Agent Fees. The Borrower agrees to pay, as are payable
from time to time, the Administrative Agent the fees agreed to by the Borrower
pursuant to that certain letter dated September 13, 2017 (the “Fee Letter”), or
as otherwise agreed from time to time.



10.14.    Delegation to Affiliates.    The Borrower and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates. Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles IX and X.


10.15.    Execution of Collateral Documents. The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf the Collateral Documents and all related financing statements and
any financing statements, agreements, documents or instruments as shall be
necessary or appropriate to effect the purposes of the Collateral Documents.


10.16.    Collateral Releases and Subordination. The Lenders hereby empower and
authorize the Administrative Agent to execute and deliver to the Borrower on
their behalf any agreements, documents or instruments as shall be necessary or
appropriate to effect any releases of Collateral which shall be permitted by the
terms hereof or of any other Loan Document (including, without limitation, in
connection with any asset sale permitted hereunder or in connection with any
release of a Guarantor made in accordance with the Loan Documents) or which
shall otherwise have been approved by the Required Lenders (or, if required by
the terms of Section 8.3, all of the Lenders) in writing. In addition, the
Lenders authorize the Administrative Agent to release any Guarantor from its
obligations under the Loan Documents if such Person is no longer required to be
a Guarantor hereunder or if such Person is sold, transferred or assigned in
accordance with and to the extent permitted by the terms of this Agreement. Upon
the request of the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Collateral, or to
release any Guarantor from its obligations under the Loan Documents pursuant to
the foregoing. In each case as specified hereto, the Administrative Agent may
(and each Lender hereby authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the security interest granted under the Loan
Documents or to subordinate its interest therein, or to release a Guarantor from
its obligations under the Guaranty, in each case in accordance with the terms of
the Loan Documents.


10.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Lenders,
on the


79



--------------------------------------------------------------------------------




other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
each of the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any Lender
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
each of the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.



ARTICLE XI




SETOFF; RATABLE PAYMENTS


11.1.    Setoff. The Borrower hereby grants each Lender a security interest in
all deposits, credits and deposit accounts (including all account balances,
whether provisional or final and whether or not collected or available) of the
Borrower with such Lender or any Affiliate of such Lender (the “Deposits”) to
secure the Obligations. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Event of Default occurs, Borrower authorizes each Lender, with
the prior written consent of the Administrative Agent, to offset and apply all
such Deposits toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part thereof, shall then be due and
regardless of the existence or adequacy of any collateral, guaranty or any other
security, right or remedy available to such Lender or the Lenders; provided,
that in the event that any Defaulting Lender shall exercise such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.22 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the LC Issuer, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.


11.2.    Ratable Payments.    If any Lender, whether by setoff or otherwise, has
payment made to it upon its Revolving Exposure (other than payments received
pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than that
received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Revolving Exposure held by the other Lenders
so that after such purchase each Lender will hold its Pro Rata Share of the
Aggregate Revolving Exposure. If any Lender, whether in connection with setoff
or amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral or other
protection ratably in proportion to their respective Pro Rata Shares of the
Aggregate Revolving Exposure. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.



ARTICLE XII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1.    Successors and Assigns.    The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with the
terms of this Agreement. The parties to this Agreement acknowledge that clause
(ii) of this Section 12.1 relates only to absolute assignments and this Section
12.1 does not prohibit assignments creating security interests, including,
without limitation, (x) any pledge or assignment by any Lender of all or any
portion of its rights under this Agreement and any Note to a Federal Reserve
Bank or (y) in the case of a Lender which is a Fund, any pledge or assignment of
all or any portion of its rights under this Agreement and any Note to its
trustee in support of its obligations to its trustee; provided, however, that no
such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 12.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.


12.2.
Participations.





80



--------------------------------------------------------------------------------




(a)Permitted Participants; Effect. Any Lender may at any time sell to one or
more entities (“Participants”) participating interests in any Revolving Exposure
owing to such Lender, any Note held by such Lender, any Revolving Commitment of
such Lender or any other interest of such Lender under the Loan Documents. In
the event of any such sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
owner of its Revolving Exposure and the holder of any Note issued to it in
evidence thereof for all purposes under the Loan Documents, all amounts payable
by the Borrower under this Agreement shall be determined as if such Lender had
not sold such participating interests, and the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.



(b)Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents provided that each such Lender may agree in its
participation agreement with its Participant that such Lender will not vote to
approve any amendment, modification or waiver with respect to any Revolving
Exposure or Revolving Commitment in which such Participant has an interest which
would require consent of all of the Lenders pursuant to the terms of Section
8.3 or of any other Loan Document.


(c)Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender. The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1 or 3.2 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) a Participant
shall not be entitled to receive any greater payment under Section 3.5 than the
Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account (A) except to the
extent such entitlement to receive a greater payment results from a change in
treaty, law or regulation (or any change in the interpretation or administration
thereof by any Governmental Authority) that occurs after the Participant
acquired the applicable participation and (B), in the case of any Participant
that would be a Non-U.S. Lender if it were a Lender, such Participant agrees to
comply with the provisions of Section 3.5 to the same extent as if it were a
Lender (it being understood that the documentation required under Section 3.5(f)
shall be delivered to the participating Lender). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal


81



--------------------------------------------------------------------------------




amounts (and stated interest) of each Participant’s interest in any Revolving
Exposure, any Note, any Revolving Commitment or any other obligations under the
Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any Revolving Exposure, any Note, any Revolving
Commitment or any other obligations under the Loan Documents) to any Person
except to the extent that such disclosure is necessary to establish that such
Revolving Exposure, any Note, any Revolving Commitment or any other obligations
under the Loan Documents is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.



12.3.
Assignments.



(a)Permitted Assignments. Any Lender may at any time assign to one or more
Eligible Assignees (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents. Such assignment shall be substantially in the form of
Exhibit C or in such other form reasonably acceptable to the Administrative
Agent as may be agreed to by the parties thereto. Each such assignment with
respect to a Purchaser which is not a Lender or an Affiliate of a Lender or an
Approved Fund shall either be in an amount equal to the entire applicable
Revolving Commitment and Revolving Exposure of the assigning Lender or (unless
each of the Borrower and the Administrative Agent otherwise consents) be in an
aggregate amount not less than $5,000,000. The amount of the assignment shall be
based on the Revolving Commitment or Revolving Exposure (if the Revolving
Commitment has been terminated) subject to the assignment, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment. The consent of the Administrative Agent shall be
required prior to an assignment becoming effective.


(b)Effect; Assignment Effective Date.    Upon    (i)    delivery    to    the
Administrative Agent of an assignment, together with any consents required by
Sections 12.3(a) and 12.3(b), and (ii) payment of a $3,500 fee to the
Administrative Agent for processing such assignment (unless such fee is waived
by the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment. The assignment shall contain a
representation by the Purchaser to the effect that none of the consideration
used to make the purchase of the Revolving Commitment and Revolving Exposure
under the applicable assignment agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such assignment, such Purchaser shall for all purposes be a Lender party
to this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Revolving Commitment and
Revolving Exposure assigned to such Purchaser without any further consent or
action by the Borrower, the Lenders or the Administrative Agent. In the case of
an assignment covering all of the assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a


83



--------------------------------------------------------------------------------




Lender hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Documents
which survive payment of the Obligations and termination of the applicable
agreement. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 12.3 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 12.2. Upon the consummation of
any assignment to a Purchaser pursuant to this Section 12.3(c), the transferor
Lender, the Administrative Agent and the Borrower shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Revolving Commitments, as adjusted pursuant
to such assignment.



(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United States
of America, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amounts (and stated interest) of the
Loans owing to, each Lender, and participations of each Lender in Facility LCs,
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and each Lender at any reasonable time
and from time to time upon reasonable prior notice.


(d)Dissemination of Information. The Borrower authorizes each Lender to disclose
to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Lender’s possession; provided that
each Transferee and prospective Transferee agrees to be bound by Section 9.11 of
this Agreement.


(e)Resignation as LC Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time U.S.
Bank National Association or any other LC Issuer assigns all of its Revolving
Commitments and Loans pursuant to subsection (b) above, (i) U.S. Bank National
Association or any other LC Issuer may, upon 30 days’ notice to the Borrower and
the Lenders, resign as LC Issuer and/or (ii) U.S. Bank National Association or
any other Swing Line Lender may, upon 30 days’ notice to the Borrower, resign as
Swing Line Lender. In the event of any such resignation as LC Issuer or Swing
Line Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor LC Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such LC Issuer or Swing Line Lender, as the case may be. If U.S.
Bank National Association resigns as LC Issuer, it shall retain all the rights,
powers, privileges and duties of the LC Issuer hereunder with respect to all
Facility LCs outstanding as of the effective time of its resignation as LC
Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations pursuant
to Section 2.19(b)). If U.S. Bank National Association resigns as Swing Line
Lender, it shall retain all the


84



--------------------------------------------------------------------------------




rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective time of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.4(d). Upon the appointment of a successor LC Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer or Swing Line Lender, as
the case may be, and (b) the successor LC Issuer shall issue letters of credit
in substitution for the Facility LCs, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such LC Issuer to
effectively assume the obligations of such LC Issuer with respect to such
Facility LCs.



ARTICLE XIII NOTICES
13.1. Notices; Effectiveness; Electronic Communication.


(a)Notices
Generally.    Except    in    the    case    of    notices    and    other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:


(i)    if to the Borrower, to it at 201 E. Sandpointe Ave., 8th Floor, Santa Ana
CA 92707, Attention: Chief Financial Officer;


(ii)    if to the Administrative Agent or the LC Issuer, to U.S. Bank National
Association at 4100 Newport Place, Suite 900, Newport Beach,
California 92660, Attention: Andrew Williams; or


(iii)    if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient), except that notices to the Administrative Agent, a Lender or the LC
Issuer under Article II shall not be effective unless and until actually
received by the addressee thereof. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).


(b)Electronic Communications.    Notices and other communications to the Lenders
and the LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing


85



--------------------------------------------------------------------------------




clause (i) of notification that such notice or communication is available and
identifying the website address therefor.


(c)Change of Address, Etc.    Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.



such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.


(c)Change of Address, Etc.    Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto given in the manner set forth in this Section 13.1.


ARTICLE XIV


COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION; ELECTRONIC
RECORDS


14.1.    Counterparts; Effectiveness.    This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent, and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


14.2.    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.


14.3.    Electronic Records. The Borrower hereby acknowledges the receipt of a
copy of this Agreement and all other Loan Documents. The Administrative Agent
and each Lender may, on behalf of the Borrower, create a microfilm or optical
disk or other electronic image of this Agreement and any or all of the Loan
Documents. The Administrative Agent and each Lender may store the electronic
image of this Agreement and Loan Documents in its electronic form and then
destroy the paper original as part of the Administrative Agent’s and each
Lender’s normal business


86



--------------------------------------------------------------------------------




practices, with the electronic image deemed to be an original and of the same
legal effect, validity and enforceability as the paper originals. The
Administrative Agent and each Lender are authorized, when appropriate, to
convert any note into a “transferable record” under the Uniform Electronic
Transactions Act.



ARTICLE XV


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


15.1.    CHOICE OF LAW.    THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE
STATE OF CALIFORNIA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.


15.2.    CONSENT TO JURISDICTION.    THE BORROWER HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING
IN CALIFORNIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER OR TO ENFORCE RIGHTS AND REMEDIES IN RESPECT OF COLLATERAL IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE
OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ORANGE COUNTY, CALIFORNIA.


15.3.    WAIVER    OF    JURY    TRIAL.    THE    BORROWER,    THE
ADMINISTRATIVE AGENT, THE LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.


15.4.
Judicial Reference Agreement.



(a)Any and all disputes, claims, and controversies arising out of the Loan
Documents or the transactions contemplated thereby (including, but not limited
to, actions arising in contract or tort and any claims by the Borrower against
the Administrative Agent or any of the Lenders related in any way to the
Revolving Loans) (individually, a “Dispute”) that



are brought before a forum in which pre-dispute waivers of the right to trial by
jury are invalid under applicable law shall be subject to the terms of this
Section 15.4.


(b)Any and all Disputes shall be heard by a referee and resolved by judicial
reference pursuant to California Code of Civil Procedure Sections 638 et seq.
The referee shall be


87



--------------------------------------------------------------------------------




a retired California state court judge or an attorney licensed to practice law
in the State of California with at least 10 years’ experience practicing
commercial law. Neither the Borrower nor the Administrative Agent shall seek to
appoint a referee that may be disqualified pursuant to California Code of Civil
Procedure Section 641 or 641.2 without the prior written consent of the other
party. If the Administrative Agent and the Borrower are unable to agree upon a
referee within 10 calendar days after one party serves a written notice of
intent for judicial reference upon the other party, then the referee will be
selected by the court in accordance with California Code of Civil Procedure
Section 640(b).


(c)The referee shall render a written statement of decision and shall conduct
the proceedings in accordance with the California Code of Civil Procedure, the
Rules of Court, and California Evidence Code, except as otherwise specifically
agreed by the parties and approved by the referee. The referee’s statement of
decision shall set forth findings of fact and conclusions of law. The decision
of the referee shall be entered as a judgment in the court in accordance with
the provisions of California Code of Civil Procedure Sections 644 and 645. The
decision of the referee shall be appealable to the same extent and in the same
manner that such decision would be appealable if rendered by a judge of the
superior court.


(d)Nothing in this Section 15.4 shall be deemed to apply to or limit the right
of the Administrative Agent (i) to exercise self-help remedies such as (but not
limited to) setoff,
(ii)to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (iii) to obtain from a court provisional or ancillary remedies
(including, but not limited to, injunctive relief, a writ of possession,
prejudgment attachment, a protective order, or the appointment of a receiver),
or (iv) to pursue rights against any party in a third-party proceeding in any
action brought against the Administrative Agent or the Lenders (including
actions in bankruptcy court). The Administrative Agent may exercise the rights
set forth in the foregoing clauses (i) through (iv), inclusive, before, during,
or after the pendency of any judicial reference proceeding. Neither the exercise
of self help remedies nor the institution or maintenance of an action for
foreclosure or provisional or ancillary remedies or the opposition to any such
provisional remedies shall constitute a waiver of the right of any party,
including, but not limited to, the claimant in any such action, to require
submission to judicial reference of the merits of the Dispute occasioning resort
to such remedies. No provision in the Loan Documents regarding submission to
jurisdiction and/or venue in any court is intended or shall be construed to be
in derogation of the provisions in any Loan Document for judicial reference of
any of Dispute.


(e)If a Dispute includes multiple claims, some of which are found not subject to
this Section 15.4, the Parties shall stay the proceedings of such Dispute or the
part or parts thereof not subject to this Section 15.4 until all other Disputes
or parts thereof are resolved in accordance with this Section 15.4. If there are
Disputes by or against multiple parties, some of which are not subject to this
Section 15.4, the Borrower and the Administrative Agent shall sever the Disputes
subject to this Section 15.4 and resolve them in accordance with this Section
15.4.



During the pendency of any Dispute that is submitted to judicial reference in
accordance with this Section 15.4, each of the parties to such Dispute shall
bear equal shares of the fees charged and costs incurred by the referee in
performing the services described in this Section 15.4. The compensation of the
referee shall not exceed the prevailing rate for like services. The prevailing


88



--------------------------------------------------------------------------------




party shall be entitled to reasonable court costs and legal fees, including
customary attorney fees, expert witness fees, paralegal fees, the fees of the
referee, a reimbursement of fees and costs paid during the pendency of a dispute
in accordance with this Section 15.4(e), and other reasonable costs and
disbursements charged to the party by its counsel, in such amount as the Referee
determines.


(f)In the event of any challenge to the legality or enforceability of this
Section 15.4, the prevailing party shall be entitled to recover the costs and
expenses from the non-prevailing party, including reasonable attorneys’ fees,
incurred by it in connection with such challenge.


(g)THIS SECTION 15.4 CONSTITUTES A “REFERENCE AGREEMENT” BETWEEN THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS WITHIN THE MEANING OF AND FOR PURPOSES
OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638.






[Signature Pages Follow]




89



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.






UNIVERSAL ELECTRONICS INC.






By: /s/ Bryan M. Hackworth Name: Bryan M. Hackworth
Title: Senior Vice President and Chief Financial Officer




















U.S. BANK NATIONAL ASSOCIATION,
as a Lender, as LC Issuer and as Administrative Agent






By: /s/ Andrew Williams
Name: Andrew Williams
Title: Vice President



WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender






By: _
Name: Aaron Ryan

Title: Senior Vice President




90



--------------------------------------------------------------------------------





SCHEDULE 1 PRICING SCHEDULE






APPLICABLE MARGIN


LEVEL I STATUS
LEVEL II STATUS
LEVEL III STATUS
Eurocurrency
Rate
1.25%
1.5%
1.75%
Base Rate
0.00%
0.25%
0.5%





For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or 6.1(c).


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Consolidated Cash
Flow Leverage Ratio is less than or equal to 1.50 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Consolidated Cash
Flow Leverage Ratio is less than or equal to 2.00 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Consolidated Cash Flow Leverage Ratio is greater than 2.00 to 1.00.


“Status” means either Level I Status, Level II Status, or Level III Status.


The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin shall be effective from and after
the first day of the first fiscal month immediately following the date on which
the delivery of such Financials is required until the first day of the first
fiscal month immediately following the next such date on which delivery of such
Financials of the Borrower and its Subsidiaries is so required. If the Borrower
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1, then the Applicable Margin shall be the highest
Applicable Margin set forth in the foregoing table until five (5) days after
such Financials are so delivered. Subject to the preceding sentence, from and
after the date of the Credit Agreement to and including the first month
immediately following the delivery of Financials for the fiscal quarter ended
September 30, 3017, the Status shall be Level I Status.




91



--------------------------------------------------------------------------------





SCHEDULE 2 REVOLVING COMMITMENTS












Lender:
Revolving
Commitment:
U.S. BANK NATIONAL
ASSOCIATION
$120,000,000
WELLS FARGO BANK,
NATIONAL ASSOCIATION
$50,000,000
 
 
TOTAL REVOLVING
COMMITMENTS
$170,000,000





92



--------------------------------------------------------------------------------





SCHEDULE 5.12


Properties




None.




93



--------------------------------------------------------------------------------





SCHEDULE 5.24
Subsidiaries


UNIVERSAL ELECTRONICS INC. SUBSIDIARIES
Universal Electronics BV (The Netherlands)RS UE Holdings, LLC
CG Mexico (99% Universal Electronics Inc; 1% UE Holdings LLC
UE Japan Limited
Ecolink Intelligent Technologies, Inc. RCS Technology, LLC


UNIVERSAL ELECTRONICS BV SUBSIDIARIES
One For All Argentina SRL (Argentina) – [95.92% Universal Electronics BV; 4.08%
Universal Electronics Inc.]
One For All France S.A.S. (France) One For All GmbH (Germany) One For All Iberia
SL (Spain)
One For All UK, Ltd. (England and Wales)
Ultra Control Consumer Electronics GmbH (Germany) Universal Electronics Italia
S.R.L. (Italy)
UEI Hong Kong Private Limited (Hong Kong) RS
Universal Electronics Holdings, LLC
UEI Brasil Controles Remotos Ltda. – [99% Universal Electronics BV; 1% Universal
Electronics Holdings, LLC]


UEI HONG KONG PRIVATE LIMITED SUBSIDIARIES
UE Singapore Private Limited Ltd. (Republic of Singapore)
Enson Assets Limited (British Virgin Islands)


UEI HONG KONG HOLDINGS CO PRIVATE LIMITED SUBSIDIARIES
Universal Electronics (Shenzhen) LLC (Republic of China) –


UE SINGAPORE PRIVATE LIMITED SUBSIDIARIES
UEI Electronics Private Limited (India) – [99% UE Singapore Private Limited
Ltd.; 1% Universal Electronics Inc.]


ENSON ASSETS LIMITED SUBSIDIARIES
C. G. Development Limited (Hong Kong) Gemstar Polyfirst Limited (Hong Kong)


C. G. DEVELOPMENT LIMITED SUBSIDIARIES
Gemstar Technology (China) Co., Limited (People’s Republic of China)
Gemstar Technology (Yangzhou) Co., Limited (People’s Republic of China) Genstar
Technology (Qinzhou) Co., Limited (People’s Republic of China) UEI Cayman Inc.
(Cayman Islands)
Universal Electronics Trading Co., Ltd (located in Shenzhen) Universal
Electronics (Yangzhou) Co., Limited
Guangzhou Universal Electronics Service Co., Ltd. UE Korea LD


C. G. GROUP LIMITED SUBSIDIARIES
C.
G. Timepiece Limited (Hong Kong)

CG Asia Limited (British Virgin Islands)




* Subsidiary is 100% owned by its parent unless otherwise set forth herein
RS Restricted Subsidiary




94



--------------------------------------------------------------------------------





SCHEDULE 6.11
Indebtedness




None.




95



--------------------------------------------------------------------------------





SCHEDULE 6.14
Investments




None.




96



--------------------------------------------------------------------------------





SCHEDULE 6.16
Liens




None.




97



--------------------------------------------------------------------------------





EXHIBIT A FORM OF OPINION




See attached.


















































































































EXH. A




98



--------------------------------------------------------------------------------





EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


To:    The Lenders parties to the
Credit Agreement Described Below


This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of October , 2017 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among the Universal
Electronics Inc. (the “Borrower”), the lenders party thereto and U.S. Bank
National Association, as Administrative Agent for the Lenders and as LC Issuer.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected Chief Financial Officer of the Borrower;


2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;


3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and


4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.


5.    Schedule II attached hereto sets forth the determination of the interest
rates to be paid for Advances and the LC Fee rates commencing on the first day
of the first fiscal month immediately following the date on which delivery
hereof is required pursuant to Section 6.1(e) of the Agreement.


6.    Schedule III attached hereto sets forth the various reports and deliveries
which are required at this time under the Credit Agreement, the Collateral
Documents and the other Loan Documents and the status of compliance.


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:


EXH. B-1




--------------------------------------------------------------------------------




[     




    


    


    




The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this [ ] day of
[    ], 20[ ].










Name:
Title: Chief Financial Officer
























































EXH. B-2








--------------------------------------------------------------------------------





SCHEDULE I TO COMPLIANCE CERTIFICATE


Compliance as of [    ], 20[ ] with Provisions of Section 6.21 and 6.27 of
the Agreement








Covenant
Actual
Required
Compliance
(Yes/No)
Borrower and
Restricted Subsidiaries (pursuant to Section 6.27)
[>70%] of the
aggregate amount of the consolidated assets of the Borrower and the Borrower's
Subsidiaries and [>70%] of the aggregate Consolidated EBITDA of the Borrower and
the Borrower's Subsidiaries
The Borrower and Restricted
Subsidiaries must at least constitute both (i) 70% of the aggregate amount of
the consolidated assets of the Borrower and the Borrower's Subsidiaries and (ii)
70% of the aggregate Consolidated EBITDA of the Borrower and the Borrower's
Subsidiaries
YES/NO
Consolidated Cash
Flow Leverage Ratio (pursuant to Section 6.21(b))
[___] to 1.0
Not more than 2.5 to 1.0
YES/NO
Consolidated Fixed
Charge Coverage Ratio (pursuant to Section 6.21(a))
[___] to 1.0
Not less than 2.0 to 1.0
YES/NO





EXH. B- 3



--------------------------------------------------------------------------------





SCHEDULE II TO COMPLIANCE CERTIFICATE


Borrower’s Applicable Margin Calculation








Covenant
Actual
Status
 
 
 
Consolidated Cash
Flow Leverage Ratio (pursuant to Section 6.21(b))
[___] to 1.0
Level [I/II/III]





EXH. B- 4



--------------------------------------------------------------------------------





SCHEDULE III TO COMPLIANCE CERTIFICATE


Reports and Deliveries Currently Due




EXH. B- 5



--------------------------------------------------------------------------------





EXHIBIT C


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT






This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit, guaranties and swing line
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the “Assigned Interest”). Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by the Assignor.


1.
Assignor:
[_________________________________]
 
 
 
2.
Assignee:
[_________________________________]


 
 
 
3.
Borrower:
Universal Electronics Inc.













EXH. C-1






--------------------------------------------------------------------------------




4.
Administrative Agent:
U.S. Bank National Association, as the agent under the Credit Agreement.
 
 
 
5.
Credit Agreement:
The Second Amended and Restated Credit Agreement dated as of October ____, 2017
by and among Universal Electronics Inc., the Lenders party thereto, U.S. Bank
National Association, as Administrative Agent, and the other agents party
thereto.

6.
Assigned Interest:
 
 
 
 
 
Aggregate Amount of Revolving Commitment/Loans for all Lenders1
Amount of Revolving Commitment/Loans Assigned2
Percentage Assigned of Revolving Commitment/Loans3
 
 
$[___________________]
$[___________________]
[________]%
 
 
$[___________________]
$[___________________]
[________]%
 
 
$[___________________]
$[___________________]
[________]%
 
 
 
 
 
7.
Trade Date:
[_________________________________]
 

Effective Date: [    ], 20[ ] [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE ADMINISTRATIVE
AGENT.]


The terms set forth in this Assignment and Assumption are hereby agreed to:






ASSIGNOR
[NAME OF ASSIGNOR]


By:_
Title:



ASSIGNEE
[NAME OF ASSIGNEE]


By:_
Title:







1Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.





EXH. C-2




--------------------------------------------------------------------------------






Consented to and Accepted:


U.S.    BANK NATIONAL ASSOCIATION, as
Administrative Agent


By:_      Title:










































































EXH. C-3




--------------------------------------------------------------------------------





ANNEX 1
TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder,
(iii)the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document, (iv)
the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Documents, (v) inspecting any of the Property, books or records of the
Borrower, or any Guarantor, or (vi) any mistake, error of judgment, or action
taken or omitted to be taken in connection with the Loans or the Loan Documents.


1.2.    Assignee.    The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non- performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with


4



--------------------------------------------------------------------------------




their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, Reimbursement
Obligations, fees and other amounts) to the Assignor for amounts which have
accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.




5



--------------------------------------------------------------------------------





EXHIBIT D-1


FORM OF BORROWING NOTICE


TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Second Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of October    , 2017 by and among Universal
Electronics Inc. (the “Borrower”), the financial institutions party thereto, as
lenders (the “Lenders”), and the Administrative Agent.


Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.


The undersigned Borrower hereby gives to the Administrative Agent a request for
borrowing pursuant to Section 2.8 of the Credit Agreement, and the Borrower
hereby requests to borrow on [    ], 20[ ] (the “Borrowing Date”):


(a)from the Lenders, on a pro rata basis, an aggregate principal amount of
$[    ] in Revolving Loans as:


1.
a Base Rate Advance (in Dollars)

2.
a Eurocurrency Advance with the following characteristics: Interest Period of
[    ] month(s)

(b)from the Swing Line Lender, a Swing Line Loan (in Dollars) of $[    ] bearing
interest at:


1.
Base Rate



2.
Mutually agreed interest rate of    % per annum



The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are (a) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all respects on and as of such earlier date and
(b) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the date
hereof, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date; (ii) at the time of and immediately after giving effect to such
Advance, no Default or Event of Default shall have occurred and be continuing;
and (iii) all other relevant conditions set forth in Section 4.2 of the Credit
Agreement have been satisfied.


EXH. D-1-1




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.


Dated: [    ], 20[ ]


UNIVERSAL ELECTRONICS INC.






By: _
Name:

Title:












































































EXH. D-2-1






--------------------------------------------------------------------------------





EXHIBIT D-2


FORM OF CONVERSION/CONTINUATION NOTICE4 








TO: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Second Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of October    , 2017 by and among Universal
Electronics Inc. (the “Borrower”), the financial institutions party thereto, as
lenders (the “Lenders”), and the Administrative Agent.


Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.


Pursuant to Section 2.9 of the Credit Agreement, the undersigned Borrower hereby
requests to [continue] [convert]the interest rate on a portion of its Loan in
the outstanding principal amount of $[    ] on [    ], 20[ ] as follows:


to convert such Eurocurrency Advance to a Base Rate Advance of the same type as
of the last day of the current Interest Period for such Eurocurrency Advance.


to convert such Base Rate Advance to a Eurocurrency Advance of the same type
with an Interest Period of [    ] month(s).


to continue such Eurocurrency Advance on the last day of its current Interest
Period as a Eurocurrency Advance of the same type with an Interest Period of
[    ] month(s).


The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties contained in Article V of the Credit
Agreement are (a) with respect to any representations or warranties that contain
a materiality qualifier, true and correct in all respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all respects on and as of such earlier date and
(b) with respect to any representations or warranties that do not contain a
materiality qualifier, true and correct in all material respects as of the date
hereof, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date; (ii) the Borrower is in full compliance with all of the terms and
conditions hereof, and no Default or Event of Default shall have occurred and be
continuing or would occur as a result of the [continuation] [conversion]
contemplated hereby; and (iii) all other relevant conditions set forth in
Section 4.2 of the Credit Agreement have been satisfied.




____________________
4 Such Conversion/Continuation Notice to be delivered not later than 10:00 a.m.
(Pacific Standard Time) at least two
(2) Business Days prior to the date of the requested conversion or continuation.


EXH. D-2-1




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Conversion/Continuation
Notice to be executed on its behalf by its authorized officer as of the date set
forth below.


Dated: [    ], 20[ ]


UNIVERSAL ELECTRONICS INC.






By:      Name:
Title:








































































EXH. D-2-2




--------------------------------------------------------------------------------





EXHIBIT E FORM OF NOTE
[    ], 20[ ]


Universal Electronics Inc., a Delaware corporation (the “Borrower”), promises to
pay to the order of [    ] (the “Lender”) the aggregate unpaid principal amount
of all Loans made by the Lender to the Borrower pursuant to Section 2.1 of the
Agreement (as hereinafter defined), in immediately available funds at the
applicable office of
U.S. Bank National Association, as Administrative Agent, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.


The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.


This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Second Amended and Restated Credit Agreement dated as of
October    , 2017 (which, as it may be amended or modified and in effect from
time to time, is herein called the “Agreement”), among the Borrower, the lenders
party thereto, including the Lender, the LC Issuer and U.S. Bank National
Association, as Administrative Agent, to which Agreement reference is hereby
made for a statement of the terms and conditions governing this Note, including
the terms and conditions under which this Note may be prepaid or its maturity
date accelerated. This Note is secured pursuant to the Collateral Documents, all
as more specifically described in the Agreement, and reference is made thereto
for a statement of the terms and provisions thereof. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.


In the event of default hereunder, the undersigned agree to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waive demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.


THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.


UNIVERSAL ELECTRONICS INC.
By:      Print Name:      Title:     


EXH. E-1




--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL TO
NOTE OF [        ], DATED [    ], 2017




Date
Principal Amount of Loan
Maturity of Interest Period
Principal Amount Paid
Unpaid Balance
 
 
 
 
 

















































































































EXH. E-2






--------------------------------------------------------------------------------





EXHIBIT F


LIST OF CLOSING DOCUMENTS


SECOND AMENDED AND RESTATED CREDIT AGREEMENT UNIVERSAL ELECTRONICS INC.
1.
Second Amendment and Restated Credit Agreement dated as of October    , 2017, by
and among Universal Electronics Inc., a Delaware corporation (the “Borrower”),
the Lenders party thereto and U.S. Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”), evidencing a revolving
credit facility to the Borrower from the Lenders in an initial aggregate
principal amount of up to

$170,000,000.


2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.13(d) of the Credit Agreement.



3.
Amendment to Security Agreement executed by the Borrower and the Administrative
Agent.



4.
Amendment to Pledge Agreement executed by the Borrower and the Administrative
Agent.



5.
Certificates of Insurance listing (a) the Administrative Agent as lender loss
payee for the property and casualty insurance policies and business interruption
insurance policies of the Borrower and the Restricted Subsidiaries, together
with a long-form lender loss payable endorsement, and (b) the Administrative
Agent as an additional insured with respect to the liability insurance of the
Borrower and the Restricted Subsidiaries, together with additional insured
endorsements.



6.
Opinion of Corporate Counsel for the Borrower.



7.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity; (ii) the Operating Agreement or other organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification; (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party; (iv) the Good Standing Certificate
(or analogous documentation if applicable) for such Loan Party from the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction; and (v)
the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it



EXH. F-1




--------------------------------------------------------------------------------




is a party, and (in the case of each Borrower) authorized to request an Advance
or the issuance of a Facility LC under the Credit Agreement.


8.
A Certificate signed by an Authorized Officer of the Borrower certifying the
following: on the Effective Date (1) there is no Default or Event of Default
which has occurred and is continuing nor will any such Default or Event of
Default exist after giving effect to the transactions with the Bank which have
been requested by the Borrower; (2) the representations and warranties contained
in Article V are true and correct as of the date of the certificate with the
same force and effect as if made on such date; and (3) there has been no
Material Adverse Effect since December 31, 2016.















































































EXH. F-2


